 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDGyrodyne Company of America, Inc.andInterna-tionalUnion, United Automobile, Aerospace &AgriculturalImplementWorkers of America,UAW, AFL-CIO. Case 29-CA-57March 12, 1968DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn January 21, 1966, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthe complaint and recommending that the com-plaint be dismissed, as set forth in the Trial Ex-aminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision and briefs in support thereof.The Respondent then filed cross-exceptions and abrief in support thereof and also an answering briefto the General Counsel's and Charging Party'sstatements of exceptions.' Subsequently, the Charg-ing Party filed an answer to the cross-exceptionsand a motion to reject Respondent's cross-excep-tions and brief, which motion was denied by the Ex-ecutiveSecretary by direction of the NationalLabor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it herebyis, dismissed.'The Employer's requestfor oral argument is hereby denied as therecord, exceptions,and briefsadequately presentthe issuesand positionsof the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR E. REYMAN, Trial Examiner: This is aproceeding under Section 10(b) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec.151,et seq.,herein called the Act.InternationalUnion,UnitedAutomobile,Aerospace & Agricultural Implement Workers ofAmerica, UAW, AFL-CIO, hereinafter called theUnion or UAW, on June 30, 1964, filed a charge,and on July 17 and 31, August 12, and September16, 1964, filed first, second, third, and fourthamended charges in that time sequence againstGyrodyne Company of America, Inc., hereinaftersometimes called the Respondent or the Company,the basis for the charges being that the Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1)and (3) of the Act.On February 15, 1965, the General Counsel ofthe National Labor Relations Board, on behalf ofthe Board, by the Regional Director for Region 29,issued a complaint and notice of hearing against theRespondent, the complaint alleging that theRespondent, by certain acts and conduct "has beenengaged in and is engaging in" unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1) and (3) of the Act. On May 3,1965, the Regional Director issued an orderamending the complaint. The Respondent filedtimely answer to the complaint and to the amendedcomplaint, effectively denying that it had engagedin or was engaging in unfair labor practices, as al-leged. On the following June 22 the complaint wasamended by the General Counsel during the courseof the hearing herein, to which appropriate denialswere stated by counsel fo' the Respondent.Pursuant to notice, this case came on for hearingbefore me at Plainview, Long Island, New York, onMay 17 and, after interim recesses, was closed onAugust 17, 1965. At the hearing, each party wasrepresented by counsel, was afforded full opportu-nity to call, examine and cross-examine witnessesand to present evidence relevant to the issues of thecase, to argue orally upon the record, and to fileproposed findings of fact and conclusions of law.Briefs have been filed on behalf of each party, andproposed findings of fact and conclusions of lawhave been submitted on behalf of the Respondent.Counsel presented oral argument at the hearing.Motions to strike and to dismiss, made by counsel,for the Respondent upon the resting of the GeneralCounsel's case, and renewed at the close of thehearing, are disposed of by this Decision.Upon the whole record of this case, and from myobservation of the witnesses, I make the following: GYRODYNE COMPANY OF AMERICA, INC.237FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Respondent, Gyrodyne Company of Amer-ica, Inc., is and has been at all times materialherein, a corporation duly organized under and ex-isting by virtue of the laws of the State of NewYork, and during such times has maintained itsprincipal office and place of business at St. James,Suffolk County, Long Island, in the State of NewYork, where it is, and has been at all times materialherein, engaged in the manufacture, sale, and dis-tribution of helicopters and related products. Dur-ing the year ending April 30, 1964, which period isrepresentative of its annual operations generally,the Respondent, in the course and conduct of itsbusiness, purchased and caused to be transportedand delivered to its St. James'plant, aircraft en-gines, electric components, metals, wood, and othergoods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of$50,000 were transported and delivered to its St.James plant in interstate commerce directly fromStates of the United States other than the State ofNew York. During the same representative period,the Respondent, in the course and conduct of itsbusiness operations, manufactured and sold at itsSt.James plant, helicopters and related productsvalued in excess of $1,000,000 of which productsvalued in excess of $50,000 were shipped from saidfactory in interstate commerce directly to States oftheUnited States other than the State of NewYork.The Respondent is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aerospace & Agricultural Implement Workers ofAmerica,UAW, AFL-CIO, is and has been at alltimes material herein,a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The issues as raised by the pleadingsThe complaint alleges that the Respondent, bycertain of its supervisors named in the complaint, inor about February and March 1964 and throughJune 1964, interrogated its employees concerningmembership, activities on behalf of and sympathyin and 'for the Union, as follows: Louis Alfieri,motor pool foreman, in February and March; PeterAckles, general foreman, in or about the third weekin June; J. Manico, machine shop leadman, in orabout the months of February through June; andJames Sullivan, avionics inspection foreman, and AlBeltran and Don Cook, in or about the months ofFebruary through June.The Regional Director by order entered on May3, 1965, amended the complaint to allege thatBeltran,Cook,Manico, Elton Balch, and BobSouthworth "are, and have been at all times materi-al herein, agents of Respondent, acting on its be-half, and supervisors thereof within the meaning ofSection2(11) of the Act." That order alsoamended the complaint by adding an allegation thatBob Southworth, blade shop leadman, in or aboutthe first week of May 1964, in or about the bladeshop during working hours warned and threateneditsemployee, Robert Reichle, that "if the Unionbecame the collective bargaining representative ofRespondent's employees the Respondent wouldshut down its plant."The complaint also alleges that the Respondent,by William Dennis, blade department foreman, inor about the months of February through June1964, and by J. Manico, machine shop leadmanand Al Beltran and Don Cook, in' or about themonths of April through June 1964, warned anddirected its employees to refrain from becoming or`remaining members of the Union, and threatenedits employees with layoffs and other reprisals if theybecame or remained members of the Union and ifthey gave any assistance or support to it. It furtheris alleged that on or about June 11 and 12, 1964,the Respondent, by Peter J. Papadakos, its pre-sident, in the course of speeches to assembled em-ployees during working hours, offered, promised,and granted to its employees free hospitalizationbenefits, bonuses, and other benefits and improve-ments in their working conditions and terms of em-ployment to induce them to refrain from becomingor remaining members of the Union, and to refrainfrom giving any assistance or support to it, and toinduce them to abandon their membership in andactivity on its behalf. During the course of the hear-ing, on motion of counsel for the General Counsel,'the complaint was amended by an allegation to theeffect that since on or about January 1, 1964, theRespondent by Papadakos, its president, and by itspersonnel department acting on the orders ofPapadakos, kept its employees under surveillancefor the purpose of discovering which of said em-ployees were members of or engaged in activitieson behalf of the Union. All of these, allegations aredenied by the Respondent. The complaint namessome 30 employees alleged to have beendischarged because they joined and assisted theUnion, and engaged in other concerted activity for"As apparent in context,counsel for the General Counsel may some-times be referred to as General Counsel. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDthe purpose of collective bargaining and mutual aidand protection; and states in effect that after thetermination of the employment of each of theseemployees the Respondent has failed and refused torecall or reinstate, or offer to recall or reinstate,said employees to their former or substantiallyequivalent positions of employment. There was 1employee terminated on March 2, 2 employees onMarch 3, 10 employees on June 19, and 17 employees on June 29, 1964. The Respondent admitsthe termination of the named employees on orabout the dates stated in the complaint, but deniesthat they were discharged for the reasons stated inthe complaint.2.The questions to be answered on the factsOf the issues raised by the pleadings, after hear-ing, and upon the whole record of the case, the fol-lowing are to be decided:1.Did the Respondent, by and through certainof its supervisors, interrogate its employees con-cerning the employees' membership activities onbehalf of and sympathy in and for the Union, inviolation of Section 8(a)(1) of the Act?2.Did the Respondent, through certain of its of-ficers and supervisors, make threats and promisesof benefits to its employees in a manner constitut-ing interference, restraint, and coercion, in viola-tion of Section 8(a)(1) of the Act?3.Did the Respondent discriminate in regard tothe hire, tenure, terms and conditions of employ-ment of some 30 of its employees, therebydiscouraging membership in the Union and engag-ing in unfair labor practices affecting commerce, inviolation of Section 8(a)(3) of the Act?4.Did the Respondent, by and through its presi-dent and personnel department, conduct a surveil-lance of its employees in order to ascertain whowere union members or union organizers, in viola-tion of Section 8(a)(1) of the Act?5.Were certain individuals employed by theRespondent at the times material herein supervisorsand agents of the Respondent within the meaningof Section 2(1 1) and (13) of the Act?23.Union organizing activitiesLewis E. Urban,International representative ofUAW assigned to its region9A in New York City,testified that after receiving a telephone call froman employee he and some employees of theRespondent,in January 1963, undertook to or-ganizeRespondent'semployees,impliedly thoseemployees in the production and maintenance de-partments in Respondent's St. James plant. Ap-parently there were a few meetings held in secretamong some of the employees in the year 1963. InMay 1964, subsequent to the handing out of a fewthrowaways or handbills, the Union first came intothe open and announced that it would hold a meet-ing on Wednesday, June 3. The first leaflet waspassed out on January 3 1, a letter was sent out byUrban to all "card signers" on February 10, aleaflet was distributed by him on March 5 at theplantgarage,another handbill was distributedabout March 3, and the employees were notified bya notice signed by Urban dated April 2 that "at theMarch meeting of the UAW card signers, it wasagreed that our next meeting be held Wednesday,April 8." It has been stipulated by counsel thathandbills numbering in excess of 30 were dis-tributed between January 31 and June 30, 1964.These union handbills were passed out openly andwidely and, according to unanimous testimony ofthosewitnesseswho were examined, could befound upon benches and desks and elsewherethroughout the plant. In all, over a period of about2 years beginning in 1963, over 60 such leaflets,handouts, or throwaways were given out.Various unions were engaged in campaigns in anattempt to organize the employees of Gyrodyneprior to 1963. From January 1963 and continuinginto 1964 UAW started and continued to pursue aneffort to organize Gyrodyne's production and main-tenance employees. Opposite to the contention oftheGeneral Counsel, the Respondent maintainsthat although union organizational campaigns werefrequent occurrences at Gyrodyne, nevertheless,during the entire UAW campaign, the Respondent"acted passively, and did nothing."Prior to the June 3, 1964, meeting, Urban said hetalked to individuals and also had meetings of em-ployee card signers at the Elks Club in Smithtown,Long Island, and in Murphy's Bar on Route 25A inSmithtown, a community near St. James. No recordwas kept by Urban, he said, concerning the numberof employees who attended the open meetings. Hetestified that between 20 and 30 employees at-tended the meeting of June 3, about 13 employeesattended a second open meeting held on June 17,and 8 to 10 employees were present at the thirdopen meeting on June 24. However, in a leaflet dis-tributed on June 10, the Union claimed enoughcard signers to file a petition for representationwith the Board.At the time of the hearing of this matter, theUnion was still engaged in its organizing campaign,although it apparently had enlisted the membershipsupport of only a few of the some 800 employeesthen employed at the St. James plant.Prior to January 1963 other sporadic attemptshad been made to organize the employees, the Em-ployer during these times employing a comparative-ly small number of employees. In April 1962 theRespondent entered into a consent-election agree-sCounsel for the Union,if I understand him correctly,with minor excep-tions here and there has adopted the position of the General Counsel re-garding the issues involved herein GYRODYNE COMPANY OF AMERICA, INC.ment with the International Union of ElectricalWorker (IUE) (Case 2-RC-12006) and a secret-ballot election was conducted on June 14, 1962,re afting in a vote of 116 against the Union, 33 forthe Union, and 9 challenged ballots. It does not ap-pear that objections were filed to the result of thatelection by IUE.Notwithstanding the fact that I had ruled outevidence in respect to alleged independent unfairlabor practices which were said to have occurred in1962 as falling under the proviso of Section 10(b)of the Act, and as being too remote for backgroundpurposes,thereismore than fragementarytestimony in the record, which I shall allow tostand, to the effect that Ernesto Petito engaged insome activity in May 1962 at the suggestion ofGeneral Foreman Peter Ackles, to form a companyunion. There is other testimony of independent al-leged unfair labor practices in connection with the1962 election, placed in the record against myprecise ruling that none of it could be relevant tothe issues of this case.'The effort of the Union to organize the produc-tion and maintenance employees of the Company,up until the close of hearing herein in August 1965,has been unsuccessful.4.Company history; administrative anddepartmental organizationBecause of the circumstances surrounding thedischarge of employees and the nature of the defen-ses interposed by the Respondent, it seems ex-pedient to briefly summarize the Company's historyand organization of plant personnel.The Company was incorporated in the year 1948for the purpose of engaging in the research, manu-facture, and distribution of helicopters. It operatedas a comparatively small enterprise for about 10years until on December 1, 1958, it received a con-tractual authorization from the United States Navyfor the production of a remote control helicopter.Thereafter, the Company engaged in research anddevelopmentuntil,in 1962, the Navy orderedIIn so ruling,Iwas mindful of the statement of the United StatesSupremeCourt inLocal Lodge No. 1424,InternationalAssociation ofMachinists, AFL-CIO v. N.L.R.B.,362 U.S. 411,416-417:It is doubtless true that§10(b) doesnot prevent all use of evidencerelating to events transpiring more than six monthsbefore the filingand service ofan unfair labor practice charge.However, in applyingrules of evidence as to the admissibility of past events,due regard forthe purposes of §10(b) requiresthat two differentkinds of situationsbe distinguished.The firstis one where occurrences within the six-month limitations period in and of themselves may constitute,as a sub-stantive matter,unfair labor practicesThere, earlierevents may beutilized to shed light on the true character of matters occurring within239deliveries of 31 such helicopters. The demand fortheCompany's product by the Government in-creased until, in 1963, the Company was awarded acontract for the manufacture of 100 helicopters,called drones, which were delivered during the last6 months of that year after testing by the Navy dur-ing the preceding 6 months. In 1964 the Companyentered into a contract with the Government forthe delivery and sale by it to the Navy of 186helicopters. The record here reflects and testimonyand documentary proof shows a rapid growthbetween the year 1962 and 1964, so much so thatwithin this 2-year period, the Company wasrequired, under its contracts with the Navy, to in-crease production from 31 to 186 helicopters,which in turn required it to convert its organizationfrom a research and development enterprise into amassproduction plant.The rapid growth imposed a requirement for in-creased plant facilities and skilled personnel whowere able to work with production needs and opentolerances rather than those required for prototypeproduction. In the conversion from prototype tomultiple production of units, management person-nel designed their product, perfected it, and en-gaged in necessary plant expansion. The Respon-dent contends, and the record seems to bear out itscontention, that management succeeded in decreas-ingman-hoursnecessary to build a prototypehelicopter and to build a production line helicopterby about 300 percent.A number of Government defense contracts werenegotiated with the Navy. Prior to each proposedcontract, representatives of the Company andrepresentatives of the Navy engaged in the ordinaryand necessary protracted meticulous negotiationsnecessary to arrive at an agreed on ultimate cost tothe producer of a drone helicopter at the lowestprice for sale by the Company to the Navy. TheNavy's requirements for the helicopters resulted inincreased sales, inventory, and earnings.Because it will become necessary herein todiscusscircumstances incidental to the per-formance of contracts together with the layoffs orthe limitations period, and for that purpose§10(b) ordinarily does notbar such evidentiary use of anterior events.The second situation isthat where conduct occurring within the limitations period can becharged to be an unfair labor practice only, through reliance on anearlier unfair labor practiceThere the use of the earlier unfair laborpracticeisnot merely-"evidentiary,"since it does not simply lay bare aputative current unfair labor practice Rather,it serves to cloak with il-legality that which was otherwise lawful.And where a complaint basedupon that earlier event is time-barred,to permit the event itself to beso used in effect results in-reviving a legally defunct unfair labor prac-tice. [Emphasis supplied.] 240DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarges of employees, it is convenient to here setforth a summary of the list of contracts, contractvalues and other information pertinent to the workperformed by the Respondent for the Governmenton contract numbers as reflected on the fate of thefollowing list:Approximate Contract Value(excluding profit or fee) of Gyrodyne Contractfor Hardware 1960 through 1965ContractItem(Not Incl Fee)Value of Item60-0154-c15 QH-50C Drones$15,900,000.00$ 3,300,000.0060-0154-c42 QH-50C Drones9,100,000.00956,000.0062-0354-ciShipboard SRW-41,680,000.00431,000.0062-0869-iShipboard SRW-4940,000.00482,000.0062-0532-c31 QH-50C Drones4,200,000.00589,000.0063-0251-ci100 QH-50C Drones13,100,000.004,100,000.0063-0306-iShipboard SRW-41,350,000.00616,000.0064-0158-i189 QH-50C Drones18,176,106.005,207,000.0065-0058-f186 QH-50D Drones17,200,000.008,000,000.00TOTAL$81,646,106.00$23,681,000.00Total Contract Item81,646,106.0023,681,000.00$105,327,106.00Tentative Fee or Profit(15)60-01541,344,000.0060-0154704,000.0062-0354169,000.0062-0869121,000.0062-0532359,000.0063-02511,677,000.0063-0396197,000.0064-01582,573,000.0065-00583,450,000.00$10,594,000.004/The administrative, as well as the executive, or-ganizationof Gyrodyne is headed by its president,Peter S. Papadakos. Directly under him in the lineof supervision are three primary department heads.Anthony Caliendo is director of production,planning, and control. He supervises the planningof the product from its inception to its delivery. He4These figures were furnished by Richard S. Thompson, Jr., a contractnegotiator and a sometime contracting officer for the Bureau of NavalWeapons, United States Navy Department,who was called as a witness forthe General Counsel.The figures are contained within an exhibit (G.C.Exh. 22), rejected by me at the time of offer because there was not at thattime any apparent relevance of those figures to the case.However, as coun-sel for the General Counsel eventually exposed the theory of his case, itbecame apparent that these figures might be relevant on the General Coun-is incharge of the packaging department. The su-pervisor in charge of that department, Harry Hoff-man, reports directly to Caliendo, and his functionis to supervise and to package the various airplanedetailed components,subassemblies,rotor blades,transmissions,and the electronic boxes,and all thesupportequipment in accordancewiththesel's contention that,despite intensive efforts on the partof Thompson as acontractnegotiator to persuadethe Companyto reduce the number of em-ployees in certain departments, nevertheless such reductions in force werenot made until the discharges or terminationsor layoffs ofJune1964. Thedefense ofthe Respondent, meeting the proof on the other side, confirmedthe competencyand relevancyof these figures.Accordingly,my ruling te-jectingthe offer ofthis exhibitwas reversed by me. GYRODYNE COMPANY OF AMERICA, INC.241techniquesdescribedinspecificationsandprescribed Navy method,Caliendo is also responsible for the shipping andreceiving department. The motor pool is under thesupervision of Louis Alfieri. Dominick Aversano,who reports directly to Caliendo, is responsible forthe supervision of the dispatching and expeditingdepartment.PeterAckles is director of fabrication. He issometimes referred to as the general foreman. He isresponsible for the control of the manufacture ofthe helicopter from the time the parts come in oraremade by the Respondent until the helicopterleaves the plant. He is in charge of the machineshop, blade shop, transmission assembly depart-ment, rotation assembly department, fuselage de-partment, final assembly department, electronicsmanufacture, and the maintenance of electricalcomponents. He is in charge of the maintenancedepartment which takes care of the plumbing, elec-tricity,and carpentry around the building areas,under the supervision of one Coy. A subcontractor,AlliedMaintenance, since early 1964, has per-formed cleaning maintenance of the buildings andcare of the plant grounds.George Mancini supervises the machine shop.Dennis supervises the blade shop, the blade shopbeing divided into a cutting area, a lay-up area, anauto-clave area, a routing area, and a bonding area.In June 1964 there were 158 employees underthe supervision of Ackles, as compared to 131 menpresently employed, plus 19 men in the main-tenance department, or 146 men.John Hollwedel is director of quality and relia-bility control, responsible for the inspection of thematerialdeliveredby the Respondent to theGovernment, and also for verification that thequality assurance of contractual provisions are met.He also is responsible for the mechanical inspectionand the electronic inspection, which includesreceiving, inspection, end process inspection, flighttest, inspection, avionic inspection, and instrumentcalibration inspection. He supervises the work ofthe quality assurance engineers and reliability en-gineers.Under Hollwedel, in the mechanical inspectiondepartment, is Supervisor Groff Ward, AssistantForeman Frank Loganza, and leadman BuddyHauck.Jim Sullivan is supervisor in the avionics inspec-tion department and the instrument calibration de-partment, reporting directly to Hollwedel.Under each department supervisor are foundassistant foremen and leadmen.The leadmen's duties in each department varybut, it is contended by the Respondent anddisputed by the General Counsel, they do not havethe authority to hire, fire, transfer, suspend, lay off,discharge, recall, discipline, adjust grievances, orinterview for hire. They are paid at an hourly rateof pay, wear the same clothes as the other em-ployees, and share the same lockers and washingfacilities.The question of whether some or all ofthese leadmen are supervisors within the meaningof the Act, and particularly as to those leadmenwho will be named below, becomes an issue in thedetermination of whether or not the Respondentcommitted certain of the unfair labor practices al-leged in the complaint:The complaint says in effect that in or about themonths of February through June 1964, Sullivan,avionics inspection foreman, and leadmen Beltranand Cook unlawfully interrogated employees con-cerning the Union. In support of the contentionthat Cook and Beltran were or are supervisors, theGeneral Counsel called employees Martinez, Vella,Petralia, Lupardo, Wall, and Preite, each of whomhad been discharged on June 29, 1964.The complaint sets forth that machine shop lead-man J. Manico, in or about the months of Februarythrough June 1964, interrogated Respondent's em-ployees concerning the Union. In support of hiscontention that Manico was a supervisor duringthese times, the General Counsel called John Wolfand Lucien Marsan, who had been employed in themachine shop and were discharged on June 29,1964.The General Counsel relies on the testimony ofAugustus Bentivegna to show that leadman EltonBalch was a supervisor in the blade shop at the timeof Bentivegna's employment and was a supervisorin the blade shop at the time of Bentivegna'sdischarge on June 29, 1964.In support of his contention that leadman RobertSouthworth was a supervisor in the blade shop,General Counsel called former employee RobertReichle, who quit his job after working 2 weeks,and Joseph Damato, employed in the blade shopuntil his discharge on June 19, 1964.The question as to whether these particularlynamed leadmen were, during any critical timecovered herein, supervisors or agents of theRespondent, is disposed of by findings set forthbelow.Because the proper resolution of the issues of thiscase insofar as the claim of discriminatorydischarges may be involved, it seems appropriate toset forth the facts which lead the General Counselto assert in effect that, notwithstanding the urgingof the Navy to reduce its work force in order tosave costs and further to attain full and efficientproduction, the Respondent did not effect a truereduction-in-force until it became expedient todiscourage a concerted effort of certain employeesto organize into the Union by discharging themunder pretext; and then to examine the defense ofthe Respondent to the effect that, in response tothe demands of its only customer, the Navy, it didmanage to increase production as demanded by theNavy, with consequent lowered labor costs effectedby terminating the employment of those em-ployees-those who now claim they were dis-350-999 0 - 71 - 17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminated against because of their union activities.On the basis of the testimony of Richard S.Thompson, Jr., chief negotiator for the Navy, asconfirmed by the testimony of Papadakos, Calien-do,Ackles and Hollwedel, of the Company, itclearly appears that Thompson was a hard bar-gainer and insisted upon, in the estimation of coston any of the certain and several contracts abovelisted,and laid down plainly the fact that theGovernment intended to enter into contracts at thelowest possible price and accordingly would requirethe Respondent to prepare many estimates of an-ticipated cost reduction in order to consider all ofthe component parts of actual cost to be consideredin arriving at the cost of a finished product. Con-sequently, the officers and managers of Respondentwere deeply concerned with reducing costs ofproduct and in obtaining adequate compensationfor its production. As emphasized by the GeneralCounsel in the presentation of his case, the productwas an extremely important one in the eyes of theNavy, being a special product which the Navy con-sidered one of the paramount adjuncts to its an-tisubmarine warfare plan. It cannot be denied thateach one of the contracts for the production anddelivery of helicopters was entered into by theRespondent on the one side and the Navy on theother after intensive and lengthy negotiations hadbeen engaged in between these two parties.At the request of the President of the UnitedStates,made to the president of Gyrodyne underdate of December 2, 1963, the Company wasrequested to engage in and maintain a program ofcost reduction in the performance of its defensecontracts.At the same time the Secretary ofDefense wrote to the president of Gyrodyne, settingforth ; certain primary costs reduction objectiveswhich as a matter of policy the Department ofDefense urged Government contractors to follow.As stated, one of these objectives was to placesound competitive subcontracts; another was to as-sure that each contractor's own internal economicoperationwas to be conducted in the mosteconomical manner. Following receipt of these let-ters, the president of Gyrodyne was impelled toplace great effort into a program of further costreduction, and so announced to his employees bysending reproduced copies of the letters of the Pre-sidentand the Secretary to each employee.Thereafter he conferred with his department heads,Caliendo,Ackles, and Hollwedel, and requestedthat they examine very closely the departmentaloperations and make an effort to determine furthermethods looking to costs saving and the improve-ment of the quality of the helicopters produced bythe Company. At his request, the department headsconsidered, whether adequate tooling had been in-stalled; he requested the engineering department tostudypossiblesimplificationand opening oftolerances in order to reduce manufacturing and as-sembly time; and he further requested the procure-ment department to find better quality if possiblefrom suppliers and at the same time retain, qualitystandards, and to reduce inspection cost by adopt-ing a workable sampling inspection procedure.Almost coincidentally, the United States Govern-ment started to maintain its own warehouses forparts, so that the Company no longer stored partsand its need for a separate packaging departmentwas lessened. In these circumstances, the Company,after evaluating its packaging needs as well as itssupply of manpower, and after finding that the costof packaging was excessive, requested bids andthen decided to subcontract packaging departmentwork to a specialty firm. This ultimately reducedthe cost from approximately 8 percent to 1-1/2 per-cent for the finished packaged product. During thistime, the Company attempted to improve workingconditions in regard to the physical aspect of theplant and to improve the comfort of each em-ployee; for example, in the blade shop additionaland new tooling equipment was installed, firehazards reduced and other improvements made.During this period of transition from researchand development to production, the Companychanged its shipping methods to no longer requireair shipments of small parts of equipment from ad-jacent airports, so that shipments were made FOBto the St. James plant. This change resulted in theeliminationof work of certain employees in themotor pool. Economies were effected in themachine shop and in the inspection department.While this was going on, the department heads ofnecessity reviewed and assessed the need for thethen employed manpoweragainstwhat was neededunder the cost reduction program. Inevitably, cer-tain reductions of force were made apparent as amatter of ordinary efficiency. By instruction fromPapadakos, his department heads, in weighing deci-sionsas to which of the employees should beretained, considered length of service together withthe capability of any individual. From July 1, 1964,to the close of the hearing herein, it has beendemonstrated that no additional personnel hadbeen hired either in the production or maintenancedepartments, and that subsequent to July 20, 1964,45 employees in these same departments have beeneither laid off, discharged, or left their jobs forother reasons, with no one having been hired totake their place.As a result of the efforts of management toreduce costs, satisfy the Navy with respect to itsproduct, and maintain its growth, the Respondentmanufactured more helicopters than in previousyears of its operation, all of which were deliveredprior to or on the target delivery date set forth bythe Navy. The Respondent emphasizes its satisfac-tion with this accomplishment by setting forth inevidence a letter from President Johnson to thepresident of Gyrodyne, dated April 26, 1965, con-gratulating Papadakos on the fact that his firm waslistedamongthose recently called to his personal GYRODYNE COMPANY OF AMERICA, INC.attention by the Secretary of Defense as havingresponded vigorously and effectively to the requestcontained in the President's letter of December1963, and remarking that Papadakos would bepleased to know that 78 of America's largestdefense contractors, including Gyrodyne, was sorecognized.Thompson, who, as noted, was the only contractnegotiator on behalf of the Navy during the criticalperiods herein, testified that the Company, duringthe course of its cost reduction program, had beensuccessful in its application of a learning curve, andthat within a 2-year period the Company had beenable to decrease the manpower hours necessary tomanufacture helicopters by 300 percent-that isfrom 2,740 hours to 930 hours, between fiscal years1962 and 1964. Through Thompson, the Respon-dent showed that the Company had estimated 200less hours for the production of each helicopter onthe 186 drone contract than the Navy's contractingofficers had estimated. The Navy's estimate, ac-cording to Thompson, was 1,320 man-hours for theproduction of a helicopter drone, whereas theCompany built the drone in 1,150 hours. On thebasis of the latest contract negotiated between theNavy and 'the Company, according to Thompson,on 930-man-hour estimate as contended by -him,the delivery schedule at the time of the hearing wasbeing kept and orders filled and acceptance ofproduct by the Navy was being taken on time.B.The Alleged Discriminatory Discharges'1.Ernesto Petito (discharged March 2, 1964)Petito, employed by the Company first on March28, 1960, continued in employment until his ter-mination on March 2, 1964. During these 4 yearshe was employed variously as a parts inspector, as aflight test inspector, as a quality control analyst, at-tended a field service school, and then acted as afield service representative and later as flight lineinspector.He, received four pay raises during thistime, and apparently received no reprimands orwarnings for 'unsatisfactory work. On the basis ofthe testimony of Petito, he was discharged withoutwarning or prior reprimand and later learned fromtheStateUnemployment Commission that thereason for his discharge was noted as unsatisfactoryservice.He testified that 2 weeks prior to hisdischarge he had asked General Foreman Ackles torelease him because he was not returned to hisprior job after being incapacitated because of a leginjury; that instead Ackles directed Hollwedel toput Petito to work; that Hollwedel did put him towork with no reduction in pay; that 2 weeks beforehis termination he had rejected the suggestion ofanother job opportunity offered to him by Super-,There is in evidence as G.C Exh 11, a list of all employees who wereterminated or left their job for any reason during the period of January Ithrough October 31, 1964 This list of 196 names indicates as to each243visor -GroffWard and that he, Petito, told Wardthat he was sorry that he had fought against theUnion in 1962, and that the Respondent needed aunion.Petito testified to a conversation he had withAckles in May 1962, wherein he suggested toAckles that "we form a group internally within theCompany:" he suggested to Ackles that they tryand form "something" within the Company, a com-mittee or a little group which would take care of allthe problems "that we could take care of inter-nally," rather than have a union come in wheredues would have to be paid "and what have you,whenever you have a union." He said that Acklesapproved his request and asked him to pick out aman from each department and that he would setup an appointment with someone from personnel sothat problems could be aired in respect to those ofeach department. A motion to strike this testimonywas granted, whereupon the following offer ofproof was made:Mr. Leiner: May it please the Examiner, ifMr. Petito were permitted to testify, he wouldtestify that pursuant to the directions of Mr.Ackles,Mr. Petito thereafter met with arepresentative of the Company's personnel de-partment together with the committee at whichnotes were taken and grievances heard andthat thereafter after the election in which thepetition Union was defeated, there was nothingmore heard of this committee nor the giving ofgripes. . . .Mr. Petito, if permitted to testify,would testify to being present at a company-wide meeting called by and addressed by Mr.Papakados, the president and chairman of theBoard of Respondent. That Mr. Papadakosmade a speech to all the employees that theunit employees, by which I mean those entitledto vote in that election were set aside fromother employees, that Mr. Papadakos madepromises of full pay for jury duty which hadheretofore not been the Company practice.That Mr. Papakados said and threatened tohire an ex-union agent, if the Union won andto treat the employees as though this treat withthe employees through union agent rather thancontinue the open door policy which he ob-served.These alleged events were said to have occurredprior to the June 1962 election, involving anotherunion, the IUE. This offer of proof was rejectedsince the events related were too remote in point oftime to constitute proof or evidence of animus inconnection with the instant proceeding; becausethey appeared to go to unfair practices totally un-connected with the issues in this case; because nocharge had been filed concerning any of these un-fair labor practices and therefore such separate al-former employee listed his position, department, date of hire, date of ter-mination,and the reason for the termination.Reasons stated,other thanlayoffs by reason of reduction in the workload, are many and vaned 244DECISIONSOF NATIONALLABOR RELATIONS BOARDleged unfair labor practicesshould not be con-sideredhereinunder thelimitationcontainedwithinthe proviso of Section 10(b) of the Act. In,my view,the alleged unlawfulactivitiesof theRespondentprior to theelection in1962 are notand could not be relevantand material to the issuesin this case,even for "background." Too manyevents intervenedto takethemas proof of theRespondent's alleged hostility and animus to theUAW.Petito, in refusingthe job offered to him byWard,said that in his estimation that was "noprogress"as far as he was concerned.The recordis barrenof testimonygoing to showthat Petito was a memberof the Union or to showthat the Respondenthad any knowledge that hewas a member of the Union or testimony to showthat Petito was discharged because theRespondentwas motivatedby hisunion activities.Itcannotproperly be inferred that the Respondent heldanimus againstPetito forunion activitiesfrom priorto June 1962, until the date of hisdischarge in1964.Hollwedeltestified that he had no knowledge ofwhether Petito belonged tothe Unionor not at thetime of his discharge,had no conversation withWardor anyone concerningwhether Petito was orwas not a memberof the Union,had no instructionsfrom any,supervisor to terminate Petito because hewas a union member.He testifiedfurther thatPetito did not perform his last assignmentproperlyand that hiswork was unsatisfactory; that whileworking underCoy as a quality analyst, both Coyand Wardreported to him thatPetito was not agood employee and had had occasionto speak tohim concerninghis work habits. Hollwedelsaid thathe knew Petito's backgroundand knew that he hadmade several requests for changeof jobs.Ward,chiefinspector of the mechanical inspection de-partment,denied thathe had anyconversation withPetito regarding any union matters, andthat he hadfound that Petito was a chronically poor worker.Ackles denied thatPetitohad ever told him that hewas dissatisfied with workingconditions of theCompany and that the Company neededa union.At thehearing herein, the Respondentcalled fora pretrialaffidavitmade by Petitoand cross-ex-amined the witness from his statement.That state-mentshowedon its facea date of July 29, 1964,and as beingsworn toon September1, and con-tained the sentence"Iam certain that my joiningthe Unionand my takingto employees of my de-partment was the real cause of my discharge" hadbeencrossed outand initialled by Petito.It seemsto me' thathe was disgruntled because he did notreceive transferswhich he considered to be"progress," and that here it may be reasonable toconcludethathis reaction resulted in unsatisfactorywork.Indeed,afterPetito hadtoldAckles hewanted tobe fired becausehe did notget the job hewanted, Ackles undertookto place him at anotherjob where hemight have been happier.In the absenceof any substantive proof ofRespondent's knowledgeof Petito'smembership inor activitieson behalf of the Union,and on thebasisof the preponderanceof the evidence in hiscase, I find thathis discharge was lawful and not incontraventionof Section 8(a)(3).2.Urbano Giovanniello (discharged March 3,1964)Giovanniellowas employed on December 28,1961, in the blade shop,and then as a packer in thepackaging section in Government stores, duringwhich time he received two increases in pay. He at-tended three union meetings,the last of which wasin the latter part of February 1964,about 2 weeksbefore his discharge.He signed a union authoriza-tion card on January 8, 1964. According to histestimony,he engaged in a conversationwith Al-fieri,supervisor of the motor pool,in an anteroomadjacent to the packaging department when Alfieriinformed Giovanniello that he had been told thatthe latter was a union organizer.Giovanniello de-nied that he was a union organizer and Alfieri thenasked him whether he had signed a union card, towhich he replied that he had. On March 3, duringthe afternoon he said that he and employee StanleySvandrlk were called into the office by Jack Burke(described by him as the foreman of the packagingdepartment), and Donohue,packaging engineer,when Burke told them that they were being clas-sified as Class A packers,and that some 20 minuteslater a person from the personnel department ap-proached him in the packaging room and told himthat he was being terminated because his work wasnot satisfactory.The testimony of Giovanniello is suspect inseveral respects. First,Donohue was laid off onMarch 3, the same day Giovanniello (andSvandrlk)were terminated,and Burke quit his jobwith Gyrodyne effective March 26.Each of thesetwo men were leadmen under Hoffman, the proper-ty administrator for the Company,who in turn re-ported to Caliendo.The Respondent proved thatneither Burke nor Donohue had the authority tochange classifications or to grant or recommendwage increases.Hoffman,their supervisor, did nothave the authority,at the time of the discharge ofGiovanniello and Svandrlk,to grant wage increases.The Company had no established Class A packerjob classification.According to Giovanniello, Burke"would delegate the packaging to be done that dayand see to it that the jobs were done to satisfac-tion";that "everytime a transmission had to bepacked Mr.Burke would send me up to do it"; thatBurke, following the specifications laid down in adocument furnished by the Navy called "MilitarySpecification Preservation, Methods of" (G.C. Exh. GYRODYNE COMPANY OF AMERICA, INC.8) decided whether he had properly packed thegoods, acting in that respect with a Government in-spector. That is the extent of the testimony con-cerning the supervisory status of Burke andDonohue on direct examination. On this basis, it isclear that neither Burke nor Donohue were super-visors within the meaning of Section 2(11) of theAct.Alfieri denied absolutely that he had any conver-sation such as that testified to by Giovanniello.Harry Hoffman testified that he worked underthe supervision of Caliendo as property administra-tor and that as such, particularly during the periodJanuary through June 1964, acted as coordinatorfor the Company and the Government relative tothe handling and controlling of all Government pro-perty in the possession of Gyrodyne, maintainingrecords of all Government property to make surethat they were properly controlled in accordancewith the Government regulations as well as theCompany's standard practice instructions. Report-ing to him were Tortorelli, Hendrickson, O'Leary,Donohue, and Burke together with some 25 or 30other persons. The named persons were leadmen.Donohue was a packaging specialist. Burke was aleadman working with Giovanniello and Svandrlkuntil he left the employ of the Company, after duenotice, to go into business for himself.According to Hoffman, and I believe him,Giovanniello and Svandrlk were boisterous, con-tinuallymade derogatory remarks, interfered withthe work of other employees, engaged in makingjokes, and were usually "fooling around." Hoffmansaid that each of them had been reprimanded onmany occasions for their behavior, Svandrlk at leastthree times and Giovanniello at least twice. Calien-do discharged these two employees on the sug-gestion of Hoffman, after the following occurrenceas related by Hoffman:I had some visitors, visiting dignitaries, namely,Navy personnel, in my office. They were audit-ing my record. We were making a survey of myproperty records on the floor to insure that mybalance agreements were in accord with myrecords.Mr. Svandrlk and Mr. Giovannellio atthat time were joking around and they were ina state of a frame of mind that they were mak-ing quite a bit of noise where they were inter-rupting my activities with the Navy. This grewso loud that even it affected me in my office.At that point, I excused myself from the Navyand I went to see Mr. Caliendo and I asked Mr.Caliendo at that point to please take actionbecause I couldn't bear it any longer. It was toa point now that it actually was affecting mywork with the Navy, which I was responsiblefor in my record.Alfieri, employed by the Company for somethingover 6 years, 'presently is supervisor of receiving,shipping, and packing. During the period in thespring of 1964 with which we are here concerned,245he was in charge of the motor pool, consisting offive drivers and himself. The five drivers under himat that time, in order of seniority, were Robert Mc-Millian,JohnMasterson,PeterRoman,DaleSpicer, and Edward Galvani. These drivers wereemployed principally in making pickups and delive-ries to various suppliers of Gyrodyne throughoutthe metropolitan area,- and also transporting Navypersonnel to and from airports. The Company'scost production program, which will be referred toat some length below, affected these men insofar astenure of their jobs was concerned.Caliendo testified, in regard to the discharges ofGiovanniello and Svandrlk that Hoffman, whose of-ficewas in the vicinity where these two menworked, 2 months before the day of their discharge,reported to him that these two employees were dis-orderly, boisterous,were affecting the work ofother employees because of their nonsense andprankish jokes; that at that time he reviewed theirrecords, which disclosed that they had been writtenup for a year for their manners and their insubor-dination toward Hoffman; that he told Hoffman hewanted to take some action but that in all fairnesshe wanted the men to be given a final warning; thatthe day they were discharged Hoffman came to himin a nervous and distraught condition, informedhim that he, Hoffman, had Navy visitors in his of-fice and that when he went out to ask the men tokeep quiet they insulted him and were insubor-dinate.Caliendo spoke to Alfieri, who verifiedHoffman's report, whereupon he authorized Hoff-man to discharge the two men.Neither Caliendo nor Hoffman had knowledge ofGiovanniello's interest in the Union, nor did eitherof them question Giovanniello concerning theUnion.Hoffman denied that Svandrlk had re-marked to him "Gyrodyne is a pretty crappy outfit,that's why there should be a union" or that he an-swered the comment.Hoffman denied thatSvandrlk ever told him that "his failure to get araise was one of the reasons why they should have aunion at Gyrodyne."Ifind that the discharges of Giovanniello andSvandrlk were for cause after they had both beenwarned and reprimanded for engaging in the activi-ties complained of, and that their discharges werein no way connected with their reported union ac-tivities.3.Stanley Svandrlk (March 3, 1964)Stanley Svandrlk was employed by the Respon-dent in October 1962 as a warehouseman ofGovernment stores. During the time of his employ-ment he did not receive a wage increase.According to his testimony, he initiated the con-versation with Hoffman regarding the Union earlyin 1963, saying that since he wasn't getting a raisethe Union would be a good thing. He said that hedescribed his feelings to other employees and spoke 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his interest in the Union freely and openly in hiswork area. He said that after he signed a union cardon June 24, 1963, he again initiated a conversationconcerning the Union with Hoffman and that Hoff-man made no comment. He said that he had in-formed Harry Hoffman that he was taking steps toget a union in and had signed a union card. Fromhis testimony, it appears clear that he was the onewho indicated voluntarily to Hoffman his interest inand activity on behalf of the Union and that Hoff-man made no comment or statement in connectionwith Svandrlk's remarks to him. He said that allduring the summer of 1963 he continued to speakabout the Union in the, shop, told other employeesabout it, was reprimanded for making too muchnoise, and upon receipt of the written reprimandstarted to discuss a need for a union, telling Hoff-man "its a pretty crappy outfit and that's why theyshould have a union for things like this." Svandrlkduring the periods of time-mentioned continued topoint out the advantages of a union to other em-ployees, and many times leadman Burke repri-manded him on the noise he was making because ofcomplaints from Hoffman.Ihave discussed his discharge in connection withthe discharge of Giovanniello, above. I have foundthat Svandrlk was discharged for cause and not byreason of his interest in or activities on behalf ofthe Union.4.The June 19 group (10 employees)Carmine Dota signed a union card in April 1964and attended union meetings including the one im-mediately prior to his layoff. His termination was'caused,according to the Respondent, by theelemination of the packaging function to which hepreviously had been assigned. He was given anotherjob but could not hold it because of the nature ofthe work which he was physically unable to per-form. He was advised by his supervisor to submithis resignation from the job, rather than to go on alayoff status or quit, to preserve his unemploymentcompensation rights. This he did. Bruno, the lead-man referred to as the foreman, actually did nothave the authority to either lay off or to acceptDota's resignation when tendered. Although BrunoassistedDota in framing Dota's letter of resigna-tion, itwas Hollwedel, in overall charge, whoauthorized the acceptance of Dota's resignation.On behalf of the General Counsel, it is said thatthe record here shows that the Respondent did notentirely eliminate its packaging function as of June19, but that work was still being done by the com-pany employees and not by a subcontractor; thatthe Respondent was using an employee of AlliedMaintenance, Inc., its cleanup and maintenancecontractor, to do packaging for it immediately afterthe employee had been laid off. It is also claimedthat the record shows that the Respondent wasusing supervisory and clerical employees to dopackaging on weekends and at night both beforeand after the June 19 layoffs of its own packagingemployees. This may be literally true, in connectionwith the use of other employees to do certainpackaging, but it does not meet the actual fact thatforeconomic reasons, described below, theRespondent prior to that time had subcontracted itspackaging department to Abilities, Inc., whicheliminated certain jobs, and consequently resultedin reduction of the Respondent's work force. Thejob assigned to Dota after his job was eliminatedwas another job involving preparation work forpackers, and not the handling of heavy equipment.Nevertheless, because of his physical disability, hewas unable to continue at that work. Hollwedeltestified that as a part of the reduction of workforce he had intended to layoff one Howlett, whohad less seniority, but since Dota requested alayoff, Howlett was assigned to the remaining job.6Dota knew that the Company had subcontractedits packaging department and had no further needfor employees in that area. There is no proof thatthe Company's action was motivated by a desire toget rid of Dota because of his interest in the Union,and I can find nothing in the record to indicate thatthe Company had knowledge, direct or indirect, ofDota's union activities. I cannot find that Dota waslaid off because of his union activities, and shalltherefore recommend that the complaint in thisrespect be dismissed. It may be remarked that thereisno evidence that Dota was subject to duress ordeceit at the time he submitted his resignation. TheRespondent,relyingonCrescentWharf&Warehouse Co.,104 NLRB 860, asserts that Dota'svoluntary resignation of his employment which wasaccepted by the Respondent, who thereupon laidhim off pursuant to his request, was lawful and non-discriminatory. The facts in the case of Dota reflectthe soundness of the Respondent's position.I On rebuttal, counsel for the General Counsel made an offer of proof tothe effect that if the vice president of Abilities, Inc , were permitted to testi-fy, would testify that:Prior to and on or about February 20, 1962, he visited the GyrodyneCorporation of America and .on behalf of Abilities, Inc , then andthereafter continuously discussed with Gyrodyne the advisability ofpermitting Abilities, Inc., to perform the packaging function, and alsoto discuss the advantages in terms of labor cost with regard to thebenefits of labor, cheaper labor at Abilities than at Gyrodyne, andGyrodyne was not interested at that time, that Gyrodyne, in or aboutDecember 1962, and thereafter, did not desire any action of Abilities,Inc , with regard to labor in the packaging, or to do any packaging, butonly wanted Abilities to supply packing materials And then in orabout March or April, 1964, for the first time a contract or purchaseorder, pursuant to a contract, was delivered by Gyrodyne to Abilities,Inc., calling for labor and materials to be devoted to the packaging ofgoods supplied by Gyrodyne to Abilities, Inc., and that no packagingwhatsoever was performed by Abilities for Gyrodyne until April of1964. This offer was rejected as not being proper rebuttal Counsel forAbilities, Inc., indicating an unfounded offer, stated ". . that therecitation just givendoes not completely accord to the minutia ofevidence on the' facts that were recited and the manner in which it waspresented to the Examiner." GYRODYNE COMPANY 'OF AMERICA, INC.247Michael Billone, employed as an inspector in thepackaging inspection department from April 1962until the date of his termination on June 19, hadsigned a union card in January 1964 and commu-nicated that fact to leadman Bruno in March orApril. He attended a union meeting held in March.Billone received special training as a packaging in-spector at a military packing school in Toledo,Ohio.During the course of his employment hereceived four pay raises, the last one in January1964.According to his testimony, sometime inApril or May he told Bruno as well as one Lafrinoand other employees that he had joined the Unionand he 'thought they needed the Union-that thisstatement was made in the presence of about fivemen in the packaging area. On cross-examination,Billone said that he knew that the Company hadsubcontracted its packaging to Abilities, Inc.,because that company could package cheaper ormore economically than the employees employedin the packaging department.Frank Lodato was one of two package inspectors,the other being Michael Billone. Lodato signed aunion card and attended several union meetings, in-cluding the June 17 meeting immediately prior tohis layoff.He testified that in late May 1964 hespoke to Joe Bruno, a leadman, about somethinggood in the union literature, to which Bruno repliedthat anyone who wanted to join the Union was lazy.Lodato answered that his past membership in theUAW caused him to believe it was a good Union.Counsel for the General Counsel in his briefmistakenly enlarges the testimony by stating that onJune 22, immediately after the packaging depart-ment had been eliminated (but packaging byRespondent's nonpackaging employees and by thirdpersons on Respondent's premises was going on atnight and on weekends), and after Respondent'sneedforpackaginginspectorshadbeen"eliminated," the Respondent appointed two newpackaging inspectors,Mastrangelo andMullins,both of whom were unfamiliar with the complexdetails of military packing inspection, neither ofwhom had had any training as packaging inspectorsprior to Billone and Lodato being laid off, not-withstanding that Respondent allegedly knew ofBillone and Lodato being terminated 3 weeks be-fore the June 19 layoffs, and notwithstanding thatthe Navy would not accept Respondent's productwithout proof of proper inspection. Counsel for theGeneral Counsel goes on to state that, needless toremark, the work previously done by Billone andLodato was now being done by the "new" packag-ing inspectors; that the new inspectors didn't knowwhat they were doing, according to the Navy, somuch so that the Navy's packaging inspector had tospend twice as much time in the packaging inspec-tion department after Billone and Lodato were ter-minated. Actually, the record shows that Abilities,Inc., which employs a staff of handicapped personstrained or endowed with particular skills and par-ticularly adept at packaging, contracted to do thepackaging work formerly done by employees ofGyrodyne. As shown by the testimony of JohathanJ.Rosenblatt, presently employed by the Bureau ofNavalWeapons as representative at Bethpage,Long Island, he was previously employed by theNavy at the Gyrodyne plant from September 1963to November 1964, where he was assigned the du-tiesof inspector, air craft electronic systems,primarilyas anavionic inspector of the receivingdepartment, in shipping, and secondarily in final in-spection of aircraft, as well as witnessing flighttests.While employed there, he was not responsibletoany of company management for the per-formance of his duties. In the course of his work hedid from time to time talk to Billone and Lodato.According to Rosenblatt, he received a telephonecall from Billone on June 19, who said that he andLodato had just been terminated and "he was con-cerned that there was no inspection coverage forthe company." Rosenblatt said that he immediatelytelephoned the shipping department to verifywhether or not they had indeed been terminatedand when told they were not around, he went to theshippingdepartment to verify the fact and"promptly instructed them that there would be nomore preservation and packaging until they had in-spection coverage." Relying on the testimony ofRosenblatt, counsel for the General Counsel saysthat the Respondent appointedtwo newpackaginginspectors, Mastrangelo and Mullins. This is not thefactas isclearly apparent from the testimony ofRosenblatt.Mastrangelo and Mullins, after, his ac-tionon June 19, were brought in from theirrespec-tive jobs to "cover" the packaging area. Mastran-gelo wasin the receiving department of avionic,meaningelectronics equipment, where he inspectedwhat Rosenblatt called "bits and pieces." Mastran-gelo,when he started. work on June 22, was as-signed the duties of preservation, packaging, andshipping inspector as well as avionic inspector.Further, according to Rosenblatt, Mullins on June19 was an inspector in the final assembly area, andafter June 22 he observed Mullins acting as apackaging inspector for the blade and transmissionpartsused in the assembly of a helicopter.Rosenblatt filed a memorandum commenting ona rejection of goods in the shipping area dated 2July 64, stating that on 19 June 64, the shipping in-spectors were removed and on 22 June replacedwithpersonnelunfamiliarwithpreservation,packaging, and packing procedures. The companyinspector,Coy,commented on Rosenblatt'smemorandum, stating that since the major work-load in packaging and preservation was trans-ferred to an experienced subcontractor, a part-timeinspectorwas considered to be adequate. Hefurther noted that Quality Assurancepersonnelresponsible for formulatingthepackaging andpreservation procedures spent approximately 16working hours with the inspectorassigned to the 248DECISIONSOF NATIONALLABOR RELATIONS BOARDjob, whohad some prior experience in the field,and that written instructions,forms,and specifica-tionswere furnished and all necessary assistancewas constantly available.On the face of amemorandum dated 20 August 64, Rubensteinnoted that the reason for rejection of certain partswere that kits are delivered to the shipping depart-ment ready_for shipment without being checked by"O.C." as- a kit. To this Coy replied on thememorandum that kits were normally drawn fromaccepted parts in stores and inspected as kits uponreceiptinthe shipping department,prior tocompletion of the packaging operation. He saidfurther that the shipping department had been in-structed not to present any items for customer ac-ceptance prior tov inspection and acceptance by"G.C.A. inspection." A memorandum to QualityControl Director Hollwedel, dated 21 August 1964,signed by G. J. Simone, attached to the office of theresident-in-chargeof the Bureau of Weapons(memorandum number 121, dated 20 August 1964,and apparently referring to one of the two filed byRosenblatt), complains that "the reports sighted[sic] have not been answered, with corrective ac-tion" asserted that "your department refused to fol-low the instructions stated in reference (a)" andthat if the procedure continued it would be neces-sary for Simone to take steps to bring about thecorrective action required by his office. All thissimply means that after the time Abilities, Inc., un-dertook the subcontracting,and during a period ofrapid growth of the company, there was the usualordinary disruption to be expected in an operationof the type conducted by the Company. There isnothing to support the contention that Billone wasfired because of his prounion sympathies. Obvi-ously, he himself was the one who brought his in-terest in the Union into prominence by his an-nouncement to Bruno and others that he had joinedtheUnion and he thought "they needed theUnion,"JosephM.Brunowas first employed byGyrodyne in about November 1962. During' theperiod January through June 1964, he worked firstas a leadman in the receiving department untilabout the month of May, when he was transferredto leadman, in the shipping department,reportingdirectly to Louis Alfieri in the receiving departmentand to Harry Hoffman in the shipping department.(His testimony in connection with the employmentand termination of Dota was substantially the sameas set forth above.) He denied having discussedunionliterature with Lodato, or that he had toldhim that anyone who would want to join the Unionhad to be lazy, or that he had ever discussed unionactivities with Lodato. He said that he did not knowwhether L'odato had joined the Union, had gone tomeetings or was sympathetic with the Union, thathe never discussed any of the union pamphlets orthrowaways with Lodato and that he never heardZafrano tell Lodato he had better keep his bigmouth shut or he would get into trouble,and de-nied that he heard Lodato invite Zafrano to a unionmeeting. He denied absolutely the testimony of Bil-lone to the effect that Billone had informed himthat he signed a card for the Union or that Billonehad informed him or Zafrano of his interest in theUnion and his signing a card or that Billone-hadtold Zafrano in his presence that he had furnishedan authorization card to the Union. He stated Bil-lone had never told him that he thought a Unionwas needed in the plant because of the way it wasrun.There is no probative testimony contained withinthe record to show that Bruno was a supervisor.Obviously he did not have any of the powers or dis-cretion enumerated in Section2(11) of the Actwhich would make him a responsible agent of theRespondent. The contention that Bruno was aforeman or a supervisor is simply a conclusionbased on uninformed opinion.Even though thestatements attributed to him were made, which Idoubt,they would not be binding on the Respon-dent.Under theJencksrule and theJencksstatute,'counsel for the Respondent called for pretrial state-ments or affidavits made by the witness prior to thehearing. It appears that this witness, Billone, signedtwo statements, one dated July 2 and the otherNovember 7, 1964.In his statement of July 2, thewitness swore that "I never spoke to any leadman,foreman, or other supervisor about the Union, I donot know how the Company knew I was in favor oftheUnion."He said that later in November hemade some changes in the statement wherein coun-sel for the General Counsel inserted certain wordsin his handwriting,initialed by the witness,withoutchange of date, the statement of July 2 beingchanged to read "I never spoke directly to anyleadman,foreman, or supervisor about the Unionexcept Bruno...."Ihave heretofore found thatBruno is not a supervisor.The conflicting state-ments of witness Billone impair his credibility. Onall the facts pertinent to his case, I shall recom-mend that any portion of the complaint, asamended,relating to him,should be dismissed. Ishall make the same recommendationin the case ofLodato.Peter Roman,Dale Spicer,and Edward C. Gal-vani, three of five expediter drivers, were laid offon June 19. Roman first was employed in 1962, hisduties including the picking up of machinery partsconsignedto Gyrodyne by its vendors for helicoptermanufacture.Roman signed a union card and at-tendedunionmeetingsbetween sometime inFebruary and his termination on June 19, dis-' Sec 102.118, Board's Rules and Regulations, Series 8, as amended; 18U.S CA 3500. GYRODYNE COMPANY OF AMERICA, INC.249tributed some 10 union cards among employeesand many times solicited the signature of McMillan,who sometimes filled in during the absence of Al-fieri.He claims that at the times he solicited Mc-Millan,Alfieri was only about 5 feet away and ob-served the incidents. Galvani signed a union card inMarch.'According to his testimony, Roman attended agolf tournament sponsored by the Respondentwhere he had a conversation on the putting greenwith Louis Jansky who, he said, was a supervisor incharge of the experimental blade shop. This con-versationwas supposed to have taken place in thepresence of Dale Spicer,, WoodyRussell,and AndyBoye. Janskyisan engineerin the research anddevelopment program;he isnot a supervisor incharge of the experimental blade shop, as claimedby Roman. Roman mistakenly identified LionelMarten as Jansky's assistant when in fact Marten isJansky's supervisor. Jansky deniedthe conversa-tion, saying that he metRoman on the puttinggreen,shook hands with him, did not talk to himabout the Union, and "I was just wondering that hewas stillnot with the Company because I was onthe road at that time, a week beforethe tournamentor two weeks, I don't know.I am still onthe roadevery week so it is very hard to, you know, re-member." On the merestatementof Roman thatJansky was a supervisor, and the denial thereof bythe Respondent, I cannot find that Janskywas or isa supervisor within themeaningof the Act. Ac-cording to Jansky's testimony, which I credit inview of the rather rambling testimony of Roman, hewas away from the plant at the timeRoman waslaid off. If this be true then Roman was not laid off,as contended by him, after his alleged conversation,with Jansky. Roman was aware of the fact that thetwo drivers retained by the Company had greaterseniority. (The conversation as related by Romanwas to the effect that Jansky said to Roman that heheard that Romanwas a unionagitator.)Galvani testified that before he was laid off, andknowing that he was going to be transferred fromhis then job to another job in the plant, he talked toAckles and told Ackles that he had worked for afuel company; that during the course of that con-versation Ackles looked- directly at him and said"about thisunion," that Galvani immediately saidhe did not know anything about the Union. Galvanialso testified to an interview with Caliendo duringwhich he was shown a chart setting out the variousjobs in the plant; that Caliendo had suggested hemight be qualified to do expediting in the plant butupon review of Galvani's qualifications for that job,Dominick Aversano, Caliendo's subordinate in theexpeditingdepartment, did not think he wasqualified.Spicer, the other of the three driver expeditersdischarged on June 19, did not testify. There isnothing in the record to show that the Companyhad knowledge that Galvani was interested in theUnion at the time of his discharge.Caliendo, responsible for the shipping and receiv-ing departments including the motor pool, testifiedthat beginning in October 1963 the Companyreviewed the cost incurred by its motor pool andreviewed its operations in relation thereto and thatduring the course of this review it was recalled thatduring the research and development stage of theCompany, it was required to borrow materials fromits stores, getting near drawings of new prototypeequipment and hand-carrying the information backand forth to the suppliers because of the type ofdesign that was established; also, machine partswere ordered from the vendors, received by theCompany, inspected, handled, packaged, crated,and taken to trucking agents to be distributed -tomachine companies. Thereafter, a change wasmade in this type of operation, the purchasing de-partment being instructed to have the machineparts orders shipped directly from the manufac-turers to the machine houses, instead of beingshipped to the Respondent before shipment to themachine houses. The procurement department wasrequired to have suppliers ship merchandise F.O.B.St. James instead of F.O.B. their plant, this changebeing effected in March 1964. It was explained byCaliendo that after the Company's transition from aresearch and development company to a produc-tion company, it no longer needed rush shipments,could estimate the lead time for a particular, item sothat by requesting that all shipments be madeF.O.B. St. James, it was found that the workloadwas reduced by about 65 percent and consequentlya surplus manpower situation developed' in themotor pool. In June 1964, Alfieri, advised-Caliendothat he had extra drivers, and inquired, how theyshould be used. Caliendo instructed him to usethem in other ways until he could determinewhether he could transfer the men to other depart-ments. After surveying the list of surplus personnel,he promoted some men to higher jobs and createdopenings in lower level jobs in order to utilize mostof the excess manpower. By virtue of the changesmade, he was required to reduce the motor pool bythree men. He considered both seniority and basicqualifications.He found that Roman had nobackground othex than service in the New YorkCity fire department, from which he had retired. Hefound that Spicer had had some background inworking with the raw material supplier, arranged aninterview with him to find out whether he hadknowledge of various types of metal, and -thereaftersent Spicer to see Mancini, supervisor in the"Roman also solicited the signature of employee Masterson in thethat Roman deliberately advertised his membership in the Union by suchpresence of Alfieri. From this, I infer that the Respondent through Alfierirepeated solicitation when Alfieri was in the immediate vicinuy,had knowledge of Roman's union membership,I am also inclined to believe 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine shop. Mancini interviewed Spicer and re-ported back to Caliendo that Spicer would not bequalified for work in his department because hehad no knowledge of the handling of-machine parts;Mancini felt that it would require too much trainingto qualify him for the job and further Mancini had aqualified man available for that work.Caliendo testified that he arranged to interviewGalvani, that Galvani told him that he had abackground in the oil burner services, whereuponCaliendo arranged an interview for him with Acklesin regard to a possible opening in the maintenancedepartment which handled that particular type ofwork. After Galvani's interview with Ackles, thelatter called Caliendo and told him that Galvanihad no knowledge concerning oil burners or main-tenance equipment, but that his experience wasonly in driving an oil burner truck and not in servic-ing oilburners.Ackles denied the statement at-tributed to him by Galvani-"now about thisunion-."Alfieri also discussed with each of these men thelack of work in the motor pool and the possibilityof their transfers to other departments. Alfieritestified that he asked Roman if he was interestedin another job to which Roman replied that he wasnot interested because he was going to Florida anddid not want to make a career of any job in theplant. Alfieri said he mentioned a clerical job whichRomanrefused because he said he did not want tobe confined to a desk. Alfieri's statement thatRoman did in fact go to Florida is not denied. Al-fieri said that Spicer accepted a job in the shippingdepartment on a trial basis, and for about 2 weeksprior to his layoff he was engaged in shipping smallcommercial packages under the supervision of Al-fieri.Alfieri testified that he had never questionedthe activities of any employee in regard to theUnion.As of the time of the close of the hearing herein,there had been no replacement in the motor pooldepartment of any employee on a permanent basis.The reasons given by theRespondent for thereduction of force in the motorpool seemed to meto be valid and in accordance with the overall pro-gram for reduction of costs and use oflessman-power throughout the plant. I am impressed by thefact that McMillan and Masterson had more servicewith the Companythan Roman,Spicer, or Galvaniand I am further impressed by the efforts of Calien-do, Ackles, and Alfieri to place these three men el-sewhere in the plant. Thereis notsufficient proofof company knowledge of their respectiveunion ac-tivities, ^'orother motivation to enable me to findthat their, discharges were discriminatoryin nature.Edward Pacilio, employed as a utility main-tenance man in September 1963,was terminatedJune 10, 1964. He signeda union authorizationcard on October 10, 1963. He testified that a fewmonths before his termination, he had a discussionwith Edward Rogiensky,maintenanceforeman andhis supervisor, while they were loadingcabinetsinto a truck for removal to another building. Hesaid that Rogiensky picked up a UAW card hefound lying on the floor, asked Pacilioto send itout, that Pacilio said he had already done thatwhereupon Rogiensky laughed about it and threw itinto the wastepaper basket. On cross-examinationPacilio said that the conversation he reported ondirect examinationwas ajocular one, and that thetwo of them laughed about it. After that, Paciliosaid he asked Rogiensky for a raise, and was toldthat he had been put in for a 10-cent raise. He wasgiven a 5-cent raise, told Rogiensky he was notsatisfied with it, and thereafter was terminated bynotice from the personnel department, being ad-vised that the cause of his discharge was for un-satisfactory work.Rogiensky refuted the testimony of Pacilio. Hedenied that he had ever picked up a UAW card andasked Pacilio to send it and that Pacilio told himthat he had already sent such a card in. He testifiedthat he did not know whether Pacilio ever was en-gaged in any activities in behalf of the Union; that afew months after Pacilio was given a raise heslowed down in his work and as a result Rogienskyreported the fact to Ackles who decided to ter-minate Pacilio. Ackles had knowledge of the priorraise given to Pacilio but nevertheless terminatedhim on a review of his work record and on the basisof Rogiensky's recommendation. Regarding Pacilio,Ackles testified:Well, I had very little to do with the man as anindividual, but his foreman,Mr. Rogiensky,had come and discussed him several times thathe was dissatisfied with the work that he wasturning out and thereagain, if a man isn't turn-ing out quality, what we insist upon, he cannotbe a part of our staff.In the face of the denial of Rogiensky that the al-leged conversation revolving around the UAW cardoccurred, and because Pacilio said that the conver-sation as reported by him was conductedin fun, Iwill not draw an inference that the discharge ofPacilio was motivated because of the fact that hehad signed a union card in October 1963, longprior to the alleged occurrence.Richard Waltz, employed November 13, 1962, asa material handler, was terminated on June 19,1964. Alfieri supervised his work until June 1965,and after that he was under the supervision ofDominick Aversano. He was a recipient of threepay raises; he was complimentedat times on hiswork, he said, by Caliendo and Aversano. Hetestified that he signed a union card during thelatter part of 1963 or sometime in 1964; that he at-tended half a dozen unionmeetings,the last onebeingin thebeginningof March 1964; that he dis-tributedsix or nineunion cards among the em-ployees; and that Alfieri had asked him, early inMarch 1964, whether he was ata union meetingand when he replied yes, Alfieri made a gesture of GYRODYNE COMPANY OF AMERICA, INC.251"goodby." His termination was based on his workhabits, being told upon his discharge that it was dueto the fact that he was an unhappy employee andthat he had been grumbling about the tools he hadto work with.Waltz as a witness was not impressive. He at-tended a union meeting, he said, in March 1964,the last one he attended, but could not rememberany of those who were present although there wereonly a small number at that meeting. He explainedhe was not interested in who was there, although hewas active in the union organization campaign. Hesolicited ninemen in his department, signed upthree of them, and continued solicitation fromsometime in 1963 through June 1964. Billone hadtestified that he had ridden with Waltz to a unionmeeting, but Waltz could not remember this. Theconversation he said he had with Alfieri was inMarch 1964 but he was not discharged until June19; he said he saw Alfieri from 10 to 20 times a daybut never asked employees to sign union cardswhen Alfieri or Aversano were near him.Here again there appears a situation which castsmore than a shadow of doubt over the testimony ofthiswitness.He said he furnished a signed state-ment for a Board representative sworn to July 2,1964. In this affidavit he stated that he never hadany conversation with any supervisors relating tothe Union. In March 1965 an attorney attached tothe Regional Office of the Board inserted in thatstatement certain words which the witness initialedbut did not swear to which changed the statementto read as follows:Inever had any conversation with any super-visor relating to the Union, except with LouisAlfieri in around March 1964. He asked me if Ihad gone to a Union meeting the night before,Itold him I had tone, he made a commongesture and sound "Weeee" he then said"goodby."He denied positively that he had gone to theunion meeting in November 1963 in Hicksville withBillone,although his memory was refreshed by areadingofBillone'stestimony.Further,histestimony contradicted his signed statement. OnJuly 2 he swore that the last union meeting he at-tended was on June 3, 1964; at the hearing herein,he said that the March meeting was the last one heattended.Alfieri is a retired police lieutenant.Waltz is aretiredfireman of the city of New York. Inresponseto a question on cross-examination as towhether or not Waltz had told Alfieri "this ..placewillfinallybe straightened out when theUnion gets in andI don't need the job. All you andI need is asmall job withour pensions" he replied"you can tell Lou Alfieri he is full of .... That isfrom me toyou." This may or may not constitute adenial.Caliendo testified that heknew Waltz was amaterial handler workinga forklift truck;that hisopinion of him was that he was strong and ruggedand addicted to the use of profane and vulgar lan-guage.Alfieri,who first supervisedWaltz as amaterial handler after 1963, testified that Waltzoperated a forklift in a building adjacent to an areawhere there were five women employees; that hefound Waltz to be a very good worker, but one whoused an excessive amount of profanity while doinghis work; that Waltz was loud and boisterous andused vulgar language in the vicinity of the women;Alfieri warned and admonished him several timesabout the use of his profanity and finally, early inthe year 1964, advised Caliendo of the situation.Alfieri thought thatWaltz should be discharged;however, Caliendo thought it might be a personalfeud between the two, discussed the situation withAssistant Personnel Director Aylward and finallydecided that Waltz needed a change of supervision.He transferred Waltz to work under Aversano, indispatchingand expediting, to work in otherbuildings away from the receiving department.Waltz started working under Aversano in the springof 1964. A comparatively short time thereafter,Aversano informed Caliendo that Waltz was engag-ing in the same type of speech and creating thesame disturbances that he had when he workedunder Alfieri. Caliendo decided to continue Waltzin his job in the hope that he would improve butwhen Waltz cursed Aversano in front of other su-9 ervisors,Aversano's recommendation that Waltze discharged was accepted by Caliendo. Accord-ing to Caliendo, the final reason forWaltz'dischargewas his insubordination and not hisprofanity.Waltz refused assignments of work and indoing so used vulgar and profane language. I cer-tainly can believe that Waltz was capable of usingthe language attributed to him by Caliendo, Alfieri,and Aversano in the light of the language used be-fore me at this hearing.Alfieri denied any questioning of Waltz or con-versationswithWaltz or making any threats toWaltz concerning the latter's union activity. Aver-sano was positive that Waltz' union activities ormembership had nothing to do with his discharge.I shall find that Waltz was discharged for causeand recommend that the complaint be dismissed in-sofar as it concerns him.Joseph Damato and Martin Pipia, employed inthe blade shop, were discharged on June 19, 1964.Damato, employed on January 21, 1963, signed aunion card dated March 10, 1964. Pipia, employedon January 2, 1963, worked in the blade depart-ment in the hand contouring section, where bladesare shaped out to the correct radius according tomeasurement and specification. Pipia was the onlyman in the blade section who repaired blades. Hesigned a union card dated April 23, 1963, and at-tended all union meetings during the years1963-64, the last of which was in June or July1964. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDDamato was the self-styled fastest blade builder,relating that he could build a blade in 17 minutes asagainst the next fastest blade builder who took 45minutes to build a blade. His speed, however, wasoffset, according to the testimony of Respondent'switnesses Bob Southworth and Albert Morel, lead-men in that department, by erratic and inaccuratework on the blades.Damato testified to several conversations withSouthworth, who he said was a supervisor,' concern-ing the Union; that on one occasion he said that hetold Southworth that he had signed a union cardand suggested if Southworth were smart, he woulddo the same thing and later, at, the June 3 unionmeeting, called Southworth a "barefoot, backwardfarmer" after which, he related, his former warmrelationshipwith Southworth changed to an at-titude of unfriendliness, but he continued to askSouthworth to sign a union card. Damato alsotestified to a conversation between himself andMorel, whom he regarded as a supervisor, whenMorel is said to have turned around and said to Da-mato that union was a dirty word in the shop. Ac-cording to Damato, he taught the job of working intheglueingsectionand the autoclave toSouthworth, and some 12 or 13 other people, andchanged the system of building blades, teachingSouthworth his new system. He said that foremanDennis was acquaintedwith the fact that he had in-augurated a new system of building blades. Duringabout the middle of June 1964, Damato related anincident when Morel motioned him to go into themen's roomwhere he was told by Morel that "theyare out to get you" and when Damato asked whowas out to get him, Morel told him it was Dennis.On June 19 Dennis sent him to the personnel of-fice.He was laid off at that time for slowing downon the job.Itwas shown that Damato contracted a hand dis-ease from using glue without protective gloves, andreceived medical attention which was paid for bythe Company.According to Pipia, he received a telephone callfrom Peter Bohler, formerly a leadman in the in-spection department who had been terminated bythe Respondent several months prior thereto, whotold him that Dennis had told him (Bohler) he hadfound out who was attending union meetings, thathe was going to fire him on any wrong move andsuggested that Pipia not say anything to leadmanMorel. Bohler as a witness simply said that he hadtold Pipia thathis unionactivities were known inthe shop. However that may be, Pipia said that onthe followingMonday morning he approachedMorel and told him about the conversation withBohler, 'to which Morel replied "did Bohler tell youthat?", and Pipia said he did not answer him butjust walked away. He said that he later was calledout of the building and told to see Dennis andMorel, at which time Dennis asked him why he wastelling the men that he, Dennis, was going to firehim because he attended union meetings when itwas none of his business, and that all he wantedfrom Pipia was to get out his work. Pipia relatedthat during the following week Bohler called at hishome about 7:30 p.m., that they went for a ride inBohier's car and Bohler told him that he, Pipia, wasknown as "Mr. A" in the blade department, wasconsidered a union organizer, and told him not tomention the fact that Bohler had talked to him toMorel. Then, according to Pipia, a week or twolater he was discharged, being told by the personneldepartment that the foreman had been complainingbecause he was leaving his bench too"often. He saidhe was never reprimanded for being absent from hisbench too frequently, although he did recall thatwhen Dennis returned after an absence caused bysickness in about the middle of March 1964, hetold Pipia that the latter had not produced enoughwork while Dennis was away. Pipia said he did notconsider this criticism to be a reprimand. Pipia re-lated the circumstances of an argument with DonKarmel,his leadman,at a time when Karmel triedto tell Pipia how to work and when Pipia arguedwith him, saying that he was teaching Karmel howto do the work because he felt he was the mostskilled man in the department and knew that every-one was cognizant of his ability.Again the accuracy of pretrial statements wasbrought to the front when Pipia testified as to hav-ing given his statement to his lawyer"Ben" and tocounsel for the General Counsel. He rememberedthat he had attended all union meetings but couldnot recall at which meeting he met Roman, whotestified that he had attended many unionmeetings,whether in 1963 or 1964. Further, although he hadbeen working on behalf of the Union, as he said, forabout a year and a half and had spoken to manyother employees, he did not know how many em-ployees he had spoken to in connection with theUnion's organizingeffort.Dennis, the foreman in the blade shop, charac-terizedDamato as a "goof-off" who some daysmade blades in short extended periods or in overlyextended periods of time. Because he was an in-and-out worker, Dennis, at the time of the reduc-tion in force in the blade shop, recommended Da-mato's discharge and Ackles accepted the recom-mendation. No one replaced Damato in his job.Southworth, the leadman to whom Damato at-tributed antiunion statements and actions,,deniedthat he had ever had a conversation in which Da-mato told him that he had sent in a union card andsuggested that Southworth do thesame,,and thatSouthworth was told by Damato that the latter hadsigned or sent in a union card or suggested toSouthworth that hesigna union card. Southworthsaid he did not know that Damato was interested inthe Union or whether Damato had attended a unionmeeting or that Damato had invited him to a unionmeeting.It iscontended that Southworth at thetimes mentioned was a supervisor within the mean- GYRODYNE COMPANY OF AMERICA, INC.ing of the Act, this contention being denied by theRespondent. On the basis of the testimony of Da-mato and Reichle, an employee of 2 weeks in lateMay and early June 1964, alone, I cannot find thatSouthworth was a supervisor, in that it is not shownthathe had any discretion in respect to thedirection of the men in the blade department. Op-posite to this, the testimony of Southworth is to theeffect that he had no such discretion or supervisorypowers, but simply as a leadman took orders from,Dennis in regard to assignments of work and ob-served that the work assigned to the men was beingdone properly. Southworth, I find, was not and isnot a supervisor within the meaning of the Act.Consequently, the alleged conversations and ac-tionsas related by Damato and attributed toSouthworth, even if they occurred, which I doubt,would not be binding on the Respondent.Damato also claims that Morel was a supervisor.Morel, a credible witness, denied the conversationwith Damato in-which he is supposed to have saidthat union was a dirty word in the shop. AccordingtoMorel, he did have a conversation with Damatoin the men's room when he told Damato to stopgoofing off and to adhere to the safety measuresrequired by wearing gloves and plastic sleeves whilehe was working on the glue machine. Nor didMorel recall any conversation with Pipia whereinhe was supposed to have said that "they found out"he was attending union meetings and that Denniswas going to fire him.As noted, Pipia was discharged upon the recom-mendation of Dennis to Ackles because he was anunsatisfactory worker. According to the testimonyof Dennis, he was away from work because of ill-ness on a Thursday and Friday of a week in May1964, that when he came back to work on the fol-lowingMonday he noticed that there were notenough finished blades, spoke to Morel and thenwith Pipia about it, after which Pipia asked him"What are you going to do?-pick on me now thatyou know I'm in the Union?" to which Dennisreplied that the Union had nothing to do with it,that he didn't want to discuss it, but rather hewanted to see Pipia because he wasn't giving thecompany a fair day's work. I accept the version ofDennis to that of Pipia in regard to this conversa-tion.The General Counsel relies on the testimony ofPeter Bohler, a friend of Morel, who, it is said, toldPipia that he was known as "Mr. A." The referenceto "Mr. A" goes back to the year 1962 in the or-ganizing efforts of the IUE at that time, which I ex-pressly excluded from the record but which theGeneral Counsel put in over my ruling and which Inow allow to stand. I will discuss the testimony ofBohler below and will find that his testimony is notto be believed in any material respect.To show that Morel is a supervisor, the GeneralCounsel asked me to take official notice of theproceedings in Case 2-RC-12006 wherein, on June25314, 1962, the Respondent challenged Morel's rightto vote because he was a supervisor. Certainly onthe basis of the action of the Respondent at an elec-tion 3 years prior to this case, I cannot assume thatMorel received a perpetual accolade of supervisor-ship.I find that the question of union activity did notenter into the selection of either Pipia or Damatofor discharge on June 19, 1964.5.The June 29, 1964, groupEmployees in the mechanical inspection depart-ment terminated on June 29, included Marsan andHurley, mechanical inspectors in the machine shop;Schmidt, a mechanical inspector in the blade shop;Wysocki, a /mechanical inspector in the casting,forging and processing area; and Powell and Pu-terio,mechanical inspectors in receiving. On thatday Augustus Bentivegna and William Fluellen, em-ployed in the blade shop, also were terminated aswereWalter Kargauer and John Wolf in themachine shop and Frank Vella, August Priete,Robert Martinez, Michael J. Petralia, Wallace Wall,Frank Lupardo, George Fallo, and Robert Bernar-dine in avionics inspection.Stewart Powell, employed in October 1963 as amechanical inspector, signed a union card datedNovember 13, 1963. He testified that he spoke toalmost every employee in that department otherthan Hauck and Ward, spoke to the leadman in thatdepartment including RolandBacchus, and in hisconversationwithBacchusmentionedthat theUnion might improve wages to help the employeesand that Bacchus replied that he wasagainst itbecause he had been throughunion negotiationsbefore. He testified that after he was terminated onJune 30, at his boatyard at his home, he had a con-versation with Bacchus, asked why he got laid off,and that Bacchus told him "You got involved, youknow what I am talking about." He did not recallthat Bacchus had mentioned the Union.Itwas shown that while he was employed hereceived a written reprimand which he refused tosign because he said only part of it was true. Powelltestified that Bacchus, during his employment, as-signed work, changed workassignments,and wasinstrumental in getting him a pay raise. WarrenHauck was the assistant foreman in the receivingmechanical inspection 'department at the time,under the supervision of Groff Ward.BetweenJanuary and June 1964 Hauck had approximately24 people under him, including several leadmen.Bacchus, one of these leadmen, had no moreauthority than any of the other leadmen and nosuch discretion as to bring him within the definitionof a supervisor as contained in the Act. His duties,like the other leadmen, were merely to take ordersfrom Hauck or Ward and to see that the men per-formed their work properly. He, like others, had nopower to discipline, but merely reported any ineffi- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDciency to his assistant foreman. I find, on the basisof the testimony of Caliendo, Ackles, Hauck, andWard that Bacchus was not a supervisor and there-fore, as a leadman, he could not speak on behalf ofthe Respondent except during the course of hisusual duties. Powell was terminated because of areduction in force.Angelo Puterio was employed from June 1962 toMay 1963 and signed a union card dated February14, 1964. He related that in or about April or May1964 he had a conversation with Hauck, when hetold Hauck that things would not be like they wereif everything was above board and everybody un-derstood what they were doing and why they weredoing it, and there would be more team work-thatthe Union would be good for the place. He saidHauck just walked away. He testified to a discus-sion he had with Bacchus in which he told Bacchusthat the Company needed a union to which, hesaid,Bacchus replied that the Union did no goodfor anyone and perhaps a man who needed a unionwas lazy. Other than this, there is no proof in therecord that the Respondent had knowledge of Pu-terio's union activities or that his discharge wasmotivated by animus against the Union. I havefound that Bacchus was not and is not a supervisor.Ifind that even if Puterio made his voluntary com-ments to Hauck, there is nothing that Hauck said ordid to impute animus against the Union to theRespondent. Like Powell, I find that Puterio wasdischarged by reason of reduction in force.Itshould be noted that the General Counselemphasizes that Puterio and Powell were not ter-minated according to length of service with theCompany or in the department. The layoffs or ter-minations occurred at a time of the general reduc-tion in force, as noted above. After the mechanicalinspection layoff, including Powell and Puterio, theRespondent did not hire anyone to replace any ofthe employees laid off,and since June 29 therehave been more employees in that department laidoff,othershave resigned without any co-n-sequent increase in overtime.Bacchus denied theconversation attributed to him by Puterio; Hauckdenied that Puterio ever told him that he thoughtGyrodyne needed the Union. Affirmatively, Haucktestified that he never questioned any employeeabout his union activities or his interest in theUnion, whether he had signed a union card orwhether he had attended union meetings.Lucien Marsan, employed on October 24, 1963,as a mechanical inspector,signed a union carddated February 26, 1964. He testified that he spoketo all the employees on his shift about the Union inan effort to obtain signed authorization cards, thathe received union handouts which he generally puton the top of his toolbox, as did other employees,includingWolf and Kargauer. He said he attendedfour to six union meetings beginning in February orMarch until April, May, and mid-June. He workedunder assistant foreman Frank Loganza.Hetestified concerning conversations withMancini,Manico, and Loganza about the Union. He said thefirst conversation withManico was in December1963 when they discussed the pros and cons of theUnion, that Manico's remarks were not derogatorybut rather he tried to point out the effect that aunion can have; that in another conversation withManico around Eastertime 1964, Manico did notseem to feel strongly against the Union; that in June1964Manico mentioned to him that Kargauer'sname had been mentioned in certain places andthat he should be careful and watch his step. Hetestified that in June 1964, about a week before hewas laid off on June 29, Manico asked him if hehad any of the union pamphlets that had been dis-tributed at the door that day. Marsan told him thathe had, asked how many he wanted and Manicoasked for three or four and also whether Manicoknew of anyone else who had pamphlets, to whichMarsan replied that Wolf had one. Manico toldMarsan that he wanted it for Ackles and whenasked by Marsan why Ackles wanted them, he toldhim he could pick them up all over the place;Manico said that Ackles wanted a few copies forPresidentPapadakos. In this respect,Manic.testified that he did ask Marsan for a copy of theunion pamphlet for his own personal use, did notask for more than one copy, did not ask for a copyfor Ackles. Manico denied that he ever asked Mar-san to relay a warning to Kargauer or that he hadsaid that Kargauer's name had been mentioned inunlikely places and he should watch his step. Noclaim was made by Marsan that Manico made anyantiunion or threatening remarks. Marsan said thattheUnion was a topic of general conversationbecause throwaways or pamphlets continually werebeing distributed which led to pro and con discus-sions between the men, the only kind of discussionhe had with any supervisor during the time he wasurging the men to join the Union.According to Marsan he himself told Manciniand Loganza that he was a union supporter.Manico,a leadman,has not been proved to be a su-pervisor.Even so,I fail to comprehend how I candraw an inference of animus against the Unionthrough the simple fact that supervisors knew of theUnion organizing activity in the plant. There wasnothing secret about the distribution of the hand-bills,pamphlets,or throwaways and certainly inJune everyone connected with the plant knew ofthe Union's efforts to organize the production andmaintenance employees.Certainly the supervisorswere not living in a vacuum. I can see no reason toimpute motivation from the mere fact that Manciniand Loganza knew that Marsan was active in sup-port of the Union, in the absence of any overt actof antiunion activity on their part. As pointed outby the General Counsel, when Marsan was ter-minated he was told there was a reduction in workforce because there was a reduction in work.GeneralCounsel contends that although the GYRODYNE COMPANY OF AMERICA, INC.255machine shop had raw work stacked all over thearea, although new machinery was not yet installed,and notwithstanding the fact that the Respondenthad just hired over a dozen machine shop rdduc-tion employees, Marsan was laid off. An inference,of course, could be drawn that Marsan could havebeen retained in employment,but this inference isoffset by the fact that at the very time of hisdischarge, the Company was engaged in its reor-ganization and reduction of cost program.Ifind that Marsan was laid off for the reasonsgiven to him, and that he was not dischargedbecause of his interest in or activities on behalf ofthe Union.Carl Schmidt, employed in November 1962 as ablade inspector, signed a union card dated May 27,1964,and attended one union meeting on June 8afterwork.He testified that on June 29 Morelcalled him, with two other men, told them to go tothe personnel department, where they were in-formed that work was slowing down and the Com-pany did not have enough to do, had to cut back,and that the group was being laid off on the basis ofseniority. He said he told the personnel departmentthat it was a "damn lie" because there were a cou-ple of other men right in the shop hired after himwho were still there. He said further that he over-heard Dennis talking about the Union and thatDennis would "sound off and say that he didn'twant that sort of thing in the shop," and thatDennis' remarks usually would be the strongestwhen the union representative at the gate was giv-ing out pamphlets and the men would bring theminto the plant. He said he heard Dennis talk aboutthe Union approximately a week before he was laidoff.Then, at a time when he was under cross-ex-amination,Schmidt testified that Dennis in a sort ofa joking way said that if somebody wanted tobecome a union member there would be no placefor them in the shop; that he did not hear Denniswarn any,employee against joining the Union; andthat he was not near enough to actually overhearDennis tell any employee that he had better refrainfrom joining the Union.Being a rather busy man,he said, during his work he didn't pay too much at-tention but somehow got the gist of what Denniswas saying, and he thought that Dennis meant thatitwould be better for the employees if they did notbother with the Union. Schmidt testified concern-ing a conversation which he started with one Dicks,a leadman, several days after a union meeting, thatDicks had asked him what he had against the Com-pany to which he replied"the way things are goingIwould have to take care of myself or get someonewho' would," and that he complained to Dicksabout the things he had against the, Company.Dicks, the leadman, was not a supervisor but workedunder Loganza.Schmidt was unaware of any com-pany supervisor or anyone from the personnel de-partment who knew that he had joined or was in-terested in the Union.I find that Schmidt was laid off as a part of thereduction in force and not by reason of his unionactivities.Edward Hurley, employed as a mechanical in-spector on October 28, 1963, signed a union carddated March 3, 1964,and attended three meetingsin April, May, and June. According to him, he didnot discuss the union card with any person, nevertold any supervisor or foreman that he had signedthe union card,and no supervisor or foreman evertalked to him about the Union. He testified that hediscussed the Union with Vincent Reed, his lead-man. Hurley testified that Reed assigned his workto him andfilledout normal inspection reports; onthat basis Reed is said to be a supervisor, which isdenied by the Respondent. About 2 weeks beforehis layoff Hurley asked Reed if he would be in-terested in seeing the Union in the Company andthat Reed replied that he had better not talk Unionbecauseif he was overheard by Loganza it might beserious.Itwas shown that Reed does not hire,inter-view,layoff,recommend raises, or change assign-ments and that his major responsibility is to giveout work as a leadman.Reed performed mechani-cal inspection work.John Wolf,hired as a drill press operator in Sep-tember 1963, signed a union card dated February6, 1964. As a prototype drill press operator he wasas good asand probably one of the better drill pressoperators in the machine shop.There is no questionbut that he was a good milling machine operatorand did other machine shop jobs in a satisfactoryway during the course of his employment.His leadman was James Manico who from March16 to July 2, 1964, was on the night shift, as wasWolf.Manico was under the direct supervision ofSupervisorMancini.Wolf testified concerning aconversation he said he had had with Manico afterFebruary or March 1964. He said at one timeManico asked him for the current union handoutwhich was lying on top of Wolf's toolbox; that onenight theywere talkingabout the Union when, "tothe best of my knowledge"Mancinitold him thathe had also sent a card to the Union;that a week ortwo later Manico told him that a union in this place"would ruin the old man"; that at another timeManico told him that Mancini felt that he might bea union organizer.According to the testimony of Wolf, Manico wasin full charge of the night shift in the machine shopand exercised the duties and responsibilities of a su-pervisor,such as recommending him for a raise andso on.The Respondent denies that Manico was asupervisor or in the alternative, if hewas a super-visor, he did not engage in any unfair labor prac-tice.Wolf was laid off due to a reduction in the work-load in the machine shop. The General Counselmade much of the fact that three reasons were re-ported as a basis for the termination of Wolf's em-ployment: (1) that he was a prototype man and not 256DECISIONSOF NATIONALLABOR RELATIONS BOARDa production man; (2)he was not satisfied in a par-ticular job but expressed a wish from time to timeto be transferred to other jobs; (3) that he was letgo because he was not a"combination man" as wasemployee Orlando.It seems clear enough that justbefore a pay review evaluation Mancini reportedthat Wolf was equal to or better than any drill pressoperatorhe ever had.However,whenWolfrequested another raise, he was advised that it wasrefused because he did not produce enough work.This was after he was taken from prototype and puton production work.During the course of the cost production pro-gram undertaken by the Company after March1964,itfound upon survey that the manpowerhours in the machine shop exceeded the workloadunder the new contract and it then undertook toreturn the shop to balance by, for the first time,manufacturing some of the needed parts which for-merlyhad beensupplied by the vendors to theCompany.It became necessary,in the view of theCompany, to reduce the personnel in the machineshop in order to meet the required lesser output ofman-hours.At the same time, management was in-terested in training employees for the anticipatednew work to be done by the plant when in fullproduction And, as a matter of course, required theuse of production workers rather than those em-ployees whose work had been confined to theprototypehelicopter. As explained to me, a proto-type man is,a better all-round mechanic, capable ofproblem'sdlving, and a more careful and slowerworker than a production man who needs only tobe told howthe job is to be run,after the tools areset.During the course of this program,Manciniscreened and evaluated the men in his department,weighing the ability of each in an effort to constructthe best team for production work. Basing hisrecommendation on the fact that his departmentwould need men more familiar with productionthan the more skilled men, he recommended thatWolf and;Kargauer,a milling machine operator, beterminated.Acklesmade the final decision to ter-minate these two men together with eight or nineprobationary period men in the machine shop. Atthe same time,three other men were transferredfrom the machine shop to the blade shop becausethe work left in the machine shop was not enoughto carry] the complement of employees there. Thesethree nen had other qualifications needed by em-ployees, in the blade shop.WalterKargauer, employed in June 1963 as amilling!n achine operator on the day shift,signed aunion card dated March 10, 1964, and attendedabout five union meetings,the last one about 2weeksbefore his employment was terminated. Dur-ing this time,he testified, he received union litera-ture which he kept on his toolbox, as did other em-ployees includingWolf and Marsan.He said thatoccasionallyMancini would pick up the literatureoff his bench,read it, and put it back;he also saidthatMancini never asked him for union pamphletsor other material and that he did not know whetherMancini read it-that he put it down where he hadpicked it up and walked away. He testified furtherthat 2 or 3 months after the end of the year 1963,Mancini approached him while he was at work,asked him how the job was going, and later in-formed him that at one time previously he had beenan officer in the Union and he thoughtunions werecorrupt and gangster ridden. Kargauer did not re-member whether Mancini mentioned the UAW.They discussed the merits of industrial versus guildtypes of unions, Mancini expressing the opinionthat a guild type probably represented the menbetter than an industrial type of union anddescribed his own personal experience.Mancini, in evaluating Kargauer's work, said hehad a tendency to be very careful, that he was agood mechanic and never spoiled work, but he hadto rework several jobs because he was above thetolerances, one of which was a gimbel ring job andone the pocket of a pitch horn, and so reported toAckles.Ackles agreed, taking into considerationthe fact that some of Kargauer's work had to be re-worked. This to Ackles meant that Kargauer wastoo strict and too delicate in his performance of themachine work because he worked the part too higha tolerance it also meant that the componentswould have to be reworked, thus increasing theman-hours used on that particular job. Mancini saidthat in considering his recommendations to Ackles,that although Wolf was a good mechanic and agood worker, he decided nevertheless as a factor ofrecommendation that it was better to have an em-ployee like Anthony Orlando who was satisfied withhis job than to have an employee who was notsatisfied, though who could be considered to be abetter worker.Mancini denied that he had been told by Wolfthat he had sent in a union card, that he had everdiscussed the question of unions withWolf.Although he did ask Wolf for a union pamphlet forhis own personal use, he said he did not ask for co-pies for Ackles or Papadakos, since such copieswere easily obtained at the gate or throughout theplant.He denied having warned Kargaueragainstunionactivity.Emphasis is placed on the fact that Manico, asleadman inthe machine shop on the night shift, wasin charge of the shop at night. The contention thatthis fact in itself would show that he was a super-visor is denied by the Respondent. Manico, like theother leadmen with whom we are here concerned,used the same washroom and locker facilities asother employees, the same locker space, wore thesame type of clothing to work, and engaged inproduction work. The fact that he was alone in thesense that Mancini was not there at night, does notcarry much weight, since it is clearly apparent thathe performed the usual duties of a leadman underdirections left to him by Mancini. I think the proof GYRODYNE COMPANY OF AMERICA, INC.herein falls far short of showing that Manico regu-larly and customarily performed any of the func-tions which would denote him to be a supervisor. InCookChocolateCompany,137NLRB 1517,1519-21, the duties of one Willis were comparablymuch more important and diversified than the du-ties of Manico in the instant case; for example,thereWillis had the authority to stop and startproduction of various items which was a functiondelegated to him by his superiors. The Boardsustained its Trial Examiner's findin that Williswas not a supervisor. InDove Manufacturing Co.,128 NLRB 778, 779, the head clerk and shippingclerk issued instructions to three or four other em-ployees which the Hearing Officer found to be"routine in nature," and the Board sustained hisfindings on objections. InFulton Bag & CottonMills,89 NLRB 943, 947, Brooks, the shippingclerk there involved, had less to do than Manico;and the Board sustained the Hearing Officer's re-port that Brooks was not a supervisor. Cf. alsoGreystoneKnitwearCorp.,136NLRB 573,584-586, where the duties of one Goodman, anemployee in the shipping department, werediscussed, as were the duties of employees Gismon-diand Pekow, where the Board sustained thefindings of its Trial Examiner that the independentdecisions made by these men were not such as tomake them supervisors, since they were not of thekind "not of a merely routine or clerical nature"requiring the use of independent judgment. See alsoThe Bama Company,145NLRB 1141;PhaloPlastics Corporation,127 NLRB 1511;American ArtClay Company,148 NLRB 1209;Elliott- WilliamsCo., Inc.,143 NLRB 811;Bausch & Lomb, Incor-porated,140 NLRB 1400;Sinko Manufacturing andTool Company,'149 NLRB 201;Interstate Smeltingand Refining Co.,148 NLRB 219; andLyon, Incor-porated,145 NLRB 54.9I find that Wolf and Kargauer were discharged byreason of the' reorganization of the plant and reduc-tion of force. I shall therefore recommend that thecomplaint be dismissed as to them.Augustus Bentivegna, employed in the bladeshop in about September 1963, signed a union carddated May 15;1965.He testified to a conversationhe 'said he had with Elton Balch in which Balchasked whether he had joined the Union, to whichhe replied that he had not. Balch was a leadman inthe routing room under the supervision of Dennis.The contention that he is or was a supervisor is de-nied by the Respondent.WilliamFluellen,employed on October 28,1963, in the blade department, where he worked inthe contouring section, signed a union card datedMarch 13, 1964, land attended one union meetingJune 3 after noticing cards being handed out at the'Should the Board disagree with me in regard to the nonsupervisorystatus of Manico, nevertheless,Iwould find on the preponderance of proofthat the alleged threats or interrogation attributed to him occurred at night,and c6ristitutdd"nothing more or less than parts of general conversation257gate.He testified to overhearing a conversationbetweenDennisandoneHerb,otherwiseunidentified, in which Dennis is supposed to havesaid "I hope you're not one of them, Herb." Hesaid that Herb worked in the blade department andwas a friend of Dennis and that they were a part ofa group who customarily gathered either onThursday or Friday night at an inn in Smithtown.He testified further that on one day when the Unionwas handing out cards, he told his leadman, DonKarmel, that the Union was knocking at the door,to which Karmel replied it was a good idea becauselast time he got a raise and then asked whetherFluellen was a union member. He said that he didnot indicate any interest in the Union to Karmel.Balch denied that he had asked Bentivegna whetherhe had signed a union card or whether he had goneto union meetings or whether he had signed up forthe Union.The duties of Balch and Karmel as leadmen wereabout the same as those of the other leadmen abovediscussed, including Manico, who I will find werenot and are not supervisors.Prior to the termination of these two men, Acklesand Dennis had discussed the manpower situationas it affected the blade shop and thereafter decidedto reduce the manpower in the blade shop. Dennisrecommended to Ackles the layoffs of Bentivegnaand Fluellen. Dennis said that at the time he had noknowledge that any employee in the blade shop wasinterested in the Union, and did not question anyemployee concerning his union activities, member-ship, or attendance at union meetings. Dennis con-sidered Fluellen to be a below average worker.General Counsel here, as in the machine shop,places great emphasis on the fact that the em-ployees who testified said that there was a largebacklog of work in open view in both the machineshop and the blade shop. This is not too important,because, as satisfactorily explained, the shifting ofduties and the reduction of manpower in the vari-ous places within the plant, the installation of newmachinery, the storage of goods or the appearanceof materials on the floors of these several sectionsor departments of the plant was temporary and,particularly in the case of the machine shop, excessmaterials were utilized by undertaking manufacturepreviously done by vendors to clear up the backlogof supply.Frank Vello, employed on August 20, 1963, asan avionics inspector, signed a union card datedJune 10, 1964, attended union meetings before andafter he signed his card, and according to histestimony, the morning after he attended the firstunion meeting but before he signed the card, lead-men Beltran and Samuels told him that he hadbetter see Sullivan, the foreman of avionics inspec-with other employees on that shift. I am convinced, after hearing Manico,Wolf, and Kargauer testify that these discussions were general and usuallywere initiated by either Wolf or Kargauer.350-9990 - 71 - 18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,who thought that he was a union organizerand was going to have him fired.August Piete, hired in August 1963 as an avionicsinspector, signed a union authorization card datedMay 19, 1964.RobertMartinez, employed as an avionics in-spector in September 1963, signed a union card 8days after he was hired and thereafter attendedthree unionmeetings, the last of which was on June3.Michael J. Petralia, employed in October 1963as an avionics inspector, who signed a union carddated January 30, 1964, did not attend any unionmeetings.WallaceWall, employed as an avionicsinspector in September 1963, signed a union carddated May 26, 1964.Frank Lupardo, employed in October 1963, as anavionics inspector, signed a union card datedFebruary 26, 1964.10According to Vella he asked Sullivan what it wasthathe had heard about him, Vella, "gettingcanned because you think I'm a union organizer?"and that Sullivan denied to him that he had evermade such a remark. Vella said that he had hadmany conversations about the Union with the work-men on the night shift, that it was discussed duringcoffeebreaks and at lunch hours, and that some ofthe conversations about the union activities mighthave been of a humorous nature but that theremight have been serious statements too. He saidthat he had shown his union book to leadman DonCook and asked him to sign a union card. Preitotestified that a few months before he signed hisunion card, leadman Cook told him to get rid of a.union card lying on the shelf near his bench, andthat, before he signed the card, leadman Beltrantold him that a union sometimes hurt the Companyand the employees involved. He said that whenCook asked him whether he had attended anyunion meetings, he told Cook that he could notbecause he had a part-time job. Martinez testifiedthat in February 1964, at a time when he was talk-ing to some of the employees about the Union,Beltran and Cook told him to get back to work. Hetestified concerningcertainconversations which hehad had with leadmen Beltran and Cook and whenhe had solicited Cook for unionmembership. Heclaimed to be on friendly terms with all of the su-pervisors. Petrailia testified thatsometimebetweenMarch and May 1964, leadman Cook asked himwhether he had signed a card, to which he repliedthat he had; and Cook also asked him if he hadhanded out cards or if he knew of anyone who hadsigned a card, to which he replied that he did notknow. He said that he attended three or four orpossibly fiveunion meetingsand each time after themeeting, Cook asked him whether he had attended'°George Fallo and Robert Bernardine, employed in the avionics inspec-tion and instrument calibration department, were terminated on June 29,1964, pursuant to the reduction in force undertaken by theRespondent.They did not appear at the hearing and no testimony was offered in supportof the allegations of the complaint to the effect that they were discharged inthe meeting and each time he told Cook that hehad not. His testimony concerning dates, times, andplaces of these conversations was extremely vague.He did not know whether or not Cook's remarkswere made by way of jest. Wall, testified to conver-sations he had with Cook and Beltran during Marchand April 1964, when Cook at one time asked himwhether he had signed a union card. He said thatCook and Beltran asked him on numerous, occa-sions whether he had signed a card, the last timebeing just after he signed the card and showed it tothem as proof. He said that Cook and Beltran toldhim that they had had unpleasant experiences withthe Union and that they did not want a union in theplant.Lupardo testified that Cook asked himwhether he had signed a union card, and, thatBeltranalsoapproached him and asked himwhether he thought the Company needed a Union,and that then each would take a side and argue thequestion as to the merits of the Union being in theplant.The testimony of each of these men waseither refuted or explained by the leadmen or su-pervisor involved.Despite repeated assertions that he would con-nect testimony to prove status of many of theseleadmen, the General Counsel finally rested hiscase without having proved the supervisory statusof the men about to be mentioned.' In the absenceof direct and positive proof to the contrary on theside of the General Counsel and the Union, I shallfind that all of the leadmen were, by virtue of theirwork, and their assignments of work and their du-ties, production or maintenance employees and notsupervisors within the meaning of the Act. Each ofthem were leadmen engaged in routine activities,and the most discretion they exercise, it seems tome, is the assignment of work under the directionof their immediate foreman or supervisor. For ex-ample, Cook and Beltran were solely engaged inroutineactivitiesnotrequiringindependentjudgment, such as the assigning of work which hadbeen delegated to each member of the departmentthey were in by its foreman, James Sullivan. Eachof them spent 90 to 95 percent of their time in-specting, do not have the right to hire, transfer,suspend,layoff,discharge,recall,promote,discipline, adjust grievances, or interview for hire.They assist other inspectors, wear the same type ofclothes, and use thesamelockers and washupfacilities as the other inspectors. They are paid onan hourly rate. Sullivan, the foreman, is the onewho assigns the work, recommends employees forraises,arranges for overtime, and performs otherduties customarily and usually performed by an ac-tive foreman in a factory or other similar establish-ment. Beltran and Cook each testified, and theirviolationof Section 8(a)(3) of the Act The request of theRespondent,contained in the brieffiled on its behalf, that the complaint be dismissed asto both ofthese dischargees, is disposedof by theRecommended Orderherein" See A, 4, above- GYRODYNE COMPANY OF AMERICA, INC.259descriptionof their duties,if accepted,takes themwithout thedefinition of a supervisor.And so withManico,whose duties I havediscussed above.Manico, onthe basis of thetestimony of himself and his supervisor,did notpossessany of thepowers nor was chargedwith anyof the duties incidentto that ofa supervisor.Acklestestified that Manico was a leadman in the machineshop charged with the primary duty of distributingworkamong other employees.Similarly, there is no substantial evidence in therecordindicating that Balch had any of the powersor exercisedany of thediscretion inherent in theposition of the supervisor.He himself, whom I be-lieveto be acredible witness,testified that as aleadman heperformed no supervisoryduties and atall times performed only duties of a routine naturenot requiring the exerciseof independentjudgmentand according to the instructions of his immediatesuperior.In regard to the statusof Robert Southworth, aleadman in the blade department,theonlytestimony going to show that he was a supervisorwas that of Robert Reichle,a 2-week employee,who testified that Southworthfirst assigned him tohisWork,that hereported to Southworth if hewanted toleave the workarea,and that after hisfirst instructionin hiswork he did it routinely dayafter daywithout immediate supervision.Damato,whose testimony is supposedto support the theorythat Southworthwas a supervisor,testified thatSouthworthgavehim his ordersfor the day, keptrecords concerning the numberof blades produced,had asked Damato why his work wassporadic, thatSouthworthtook it uponhimself to know whichblades were needed, that Southworthhad no per-sonal'authorityto designatethose blades to beworked on during the day.The leadmen of Gyrodynegenerally speakingwere experiencedand qualified for their job and itis not,contestedthat the control they exercise overother employeesisa type ofdirectionwhich ex-perienced employees customarily exercise over lessexperienced employees and is routine in nature. Ithas been shown through the testimonyof Ackles,Caliendo,Dennis, Hollwedel,and Papadakos thatwhen any of the Company's leadmen made recom-mendations,they wereinfrequentand that theirrecommendations were at all times subject toreviewand approvalordisapprovalof theirforeman, and that these instances of recommenda-tionswere so infrequent as to be unusual.The pre-ponderance of the evidence hereinshows that lead-men did not have and donot have authority tomake recommendations as to pay increases andlayoffs, andthat,any such recommendation as mayhave been made' by any leadmanwas nothing morethan an expression of opinion.C. The Alleged Interference,Intimidation,Promisesof Benefit,Interrogation1.The speeches of PapadakosThe General Counsel contends that when, onJune 11, 1964, the Respondent's president,Peter J.Papadakos,spoke to allof theRespondent's 800employees and on thefollowing day to only 273production and maintenance employees, he in-dicated asignal to open an antiunion campaign,and this,togetherwith the otheralleged acts of in-terference,show thatthe timing of the alleged un-fair laborpractices accounted for the employeeapathy or disinterest in the Union, and that such"timing"proves a planned campaign for the de-struction of the Union's organizingactivities withinthe Respondent's plant.Counsel for the GeneralCounsel says that it hasbeen proven that on Thursday, June 11, 1964,Papadakosspoke to whatcounsel describes as acaptive audienceof all theRespondent's 800 em-ployees,and on June12 "solely" to its 275 produc-tionandmaintenanceemployees,inwhichspeeches Papadakosprotestedagainst a wall, erected by outsiders,separating employees from management, of-fered andgranted hospitalizationcoverage tothe employees without charge to them, andstated that he had givena bonus to the lead-men and thatthere "might be bonuses in thefuture given out to therest ofthe personnel,production workers."Then,he pointsout, after the Unionhad circulatedthe leaflets announcing an open meetingon the fol-lowingWednesday,June17, theRespondent onFriday, June 19, discharged and permanently laidoff 12 employees of whom 11 wereunion members.Inhiscontention,counsel elaborates on thetestimony of employeewitnessescalled by him whotestifiedconcerningwhat they had heard at eitherone or both of themeetings.At least 11 employees testifiedconcerning theirappearancesat, and whatwas saidat, either one ofthe two meetings,several of these employees hav-ingattended both meetings.Varying estimatesrunning fromIhour toasmuch as4 hours weregiven as to lengthof thefirstmeeting;employeetestimony in regardto the length of the secondmeetingwas that it was considerably shorter thanthe firstmeeting.Ihave concluded from all of thetestimony,includingthat ofemployer witnesseswho were present,that the meetingof June I1began about2:30 in theafternoon and lasted ap-proximately an hour and a half,untilalmost 4o'clock.The secondmeetingbegan 2:30 p.m. onJune 12. None of the employeewitnessesheard theword union mentionedduring thecourse of either 260DECISIONSOF NATIONALof Papadakos'speeches.Employee Fluellen said hecould not give any particular instance wherePapadakos spoke against the Union but concludedthat Papadakos was against it; Lupardo testifiedthat Papadakos said something about a wall thatwould rise between him and people in the shop ifanyproblem came up and he-thought thatPapadakos meant that if -the Union came into theshop he could get very tough with them.Vella saidthat Papadakos said that he (Papadakos) saw noreasonwhy theCompany and the employees couldnot get along together as long as a wall did notcome between them and he thought the word "wall"was symbolic of the Union.Vella said that hehad never heard the word union but he thoughtPapadakos was talking about the Union"just likeyou could read in-between the lines." Wall said heattended both meetings and that Papadakos hadsaid that he did not really want a wall erected byoutsiders to separate employees from management.Martinez testified that he did not hear Papadakossay that he-disliked a wall being built between himand his employees,and that he was surprised thatPapadakos did not use the word"Union,"becausehe was listening for a reference to a union butheard nothing.Puterio said that Papadakos said hedid not want a wall between him and his employees;he interpreted this to mean that it was an inferenceto him concerning the Union coming into the plant.Preite said that Papadakos rambled from subject tosubject but he did not hear the word"Union" men-tioned at any time although he was present at thetime of each speech.The testimony of these em-ployees is the strongest proof presented to supportthe assertion that by the use of the word"wall,"Papadakos then expressed animus and hostilityagainst the Union,during the course of either oneof his two speeches.EmployeesVella,Petito, and Zafrano remem-bered that Papadakos had said that the Companywas going to pay an additional$1for hospitaliza-tion or medical benefits.Employees Petito andHurley each testified that Papadakos had men-tioned,during his description of the growth of thebusiness,that the Company then presently had abacklog of orders which would guarantee work forallemployees for at least 18 months. EmployeesMartinez,Puterio,and Zafrano each recalled thatduring the course of his speeches Papadakos hadreferred to his early life and his struggles,the leanyears and the healthy years of the Company and hispredictions of what might take place in the future.Employees Fluellen,Lupardo,Vella,Martinez,Preite,and two or three others, all recall thatPapadakos dwelled at great length on the growth ofthe Company and its financial position, and his ex-pressions of a desire to have the Company continueto grow with the cooperation of its employees.It had been the custom of Papadakos in the pastto call employees together at least once a year todeliver an annual address.His speech on June 11,LABOR RELATIONS BOARD1964, followed one given by him sometime in theearly part of 1963. It appears that some 14 monthshad elapsed since his 1963 speech before the firstone in June 1964, because, although he tried todeliver his annual speech as early in the year as hecould, in 1964 he had a floor space problem. I donot attach the importance to the 14 months' lapsebetween speeches as apparently does GeneralCounsel in his emphasis upon the "timing" of hisspeech in respect of the later discharges which oc-curred on June 19.Near the conclusion of his speech of June 11,Papadakoswas informed by John Hollwedel,director of quality and reliability control, that therewas some misunderstanding as to whetherPapadakos had completed what he intended to con-vey to the employees and suggested to Papadakosthat he continue the meeting.Itwas for that reasonthat on the following day Papadakos again ad-dressed the employees,working as production de-partment engineer type personnel,and quality con-trolengineers. It should be noted that PeterAckles,general foreman,also suggested to him onthe afternoon of June 11 that he again address theemployees the following day.Hollwedel testified that he was present at both ofthe speeches and did not recall Papadakos havingsaid anything about a wall. Ackles also testified thathe was present at both speeches, heard Papadakosspeak about how the Company had gotten its start,how he had worked his way up from the bottom,and how he had attained his present position. Hesaid he did not hear Papadakos make any referenceto a wall.Papadakos,a talkative person,was examined andcross-examined at length.His testimony concerningthe context of his speech does not vary from the es-sential facts as related by any employee or Holl-wedel and Ackles. He said that he told the em-ployeeswhatGyrodynehadaccomplished,described what was then in the "crystal ball," re-minded the employees that the Respondent had butone customer and but one product, and explainedto the employees the problem of technologicalgrowth,and discussed the backlog of work and themedical benefits to the employees.He told themthat the Respondent thereafter would bear a weekly$1 insurance payment,in, accordance with com-pany policy of continually granting more and morefringe benefits as it was able to do so. He explainedthat the Company had started with Blue Cross in1951, addedincreased and major medical benefits,and finally had been able to pay the full cost for allthese fringe benefits as an allowable cost toGyrodyne by the Navy. He went on to describe thedevelopment and growth of the Respondent, itsperiodic payment of bonuses to some 47 or moreolder employees who had worked numerous,hoursover the years devoted to the growth of the Com-pany, and then related that the Respondent hadgiven an incentive bonus to a group of 211 em- GYRODYNE COMPANY OF AMERICA, INC.ployees, including some leadmen, and predictedthat in the forthcoming year, 1965, the Respondentwould be able to give bonuses to all the employees.During the course of his second speech on Janua-ry 12, Papadakos tried to express his desire to showthe employees how a person might progress, tellingthem that in an expanding company there are noobstacles or walls,meaningthat a- person can ad-vance or be promoted without someone ahead ofhim dying, which is an obstacle, but rather becausethe Company is expanding and will continue togrow. Papadakos, from the witness stand, explainedthat he realized that his reference to a wall was apoor selection of words; that what he really meantwas an obstacle, and that he had tried to show thata Company that reduces its force creates more andmore obstacles, whereas a Company grows largerwith persons with ideas and by persons who try tosell ideas, and thus the Company will grow. To il-lustrate the point he reviewed his life story, tryingto explain what his early experiences had taughthim. Briefly, he rose from a poor Greek immigrantboy to the position he now holds.On cross-examination, Papadakos,in answer to arequest to explain what he had said with regard to a"wall" in the second speech, answered:A. Yes, sir. I said, sir, in the industry thepeople feel the only reason they don't getpromoted because there is somebody ahead ofthem that if he dies, he has a chance ifsomething happens or he quits. And that's con-sidered an obstacle, you know. Well, when youget to the top, for somebody, to get to be pre-sident well, I have got to be out. I have to dieor resign or something. As you get down to thelower levels, in order to become a foreman, itdoesn't mean a foreman has to die off, move orleave or something.It isthe expansion of thebusiness that creates positions of that type.And I said that, therefore, there are no obsta-cles for than to get ahead if a Company was ex-panding,is gettingbigger.We have to promotepeople and peoplegettingup.On the otherhand, if a Company is shrinking, it loses busi-ness and getting smaller and smaller, top peo-ple drop down and they create real obstaclesfor the others to move. That's what I tried toconvey.There is nothing to be found in either of thespeeches of Papadakos which can be construed asan expressioncontaininga threat of reprisal orforce or promise of benefit. To attempt to construea "promise of benefit" out of his references to or-ders on hand and future work requirements strikesme as being rather weak.These speeches, in themselves, are privilegedunder the provisions of Section 8(c) of the Act.Upon hearing Papadakos' testimony, and observinghis demeanor, I conclude that in his own way he re-peated to his best recollection what he had said inhis annual, speech to the employees of the Com-pany.2612.Alleged discrimination in the manner in whichlayoffs were madeAs described above, layoffs occurred through theeliminationof the need for mechanical inspectorsin the packaging department and for certain em-ployees in the motor pool, because of change ofmethod in the blade shop, and the contracting outof the maintenance of building and grounds. As tothe maintenance department, no direct question ofdiscrimination or layoff occurs there since there isno claim of discriminatory discharge. The situationissomewhat different in connection with thepackaging, where Abilities, Inc., an outside con-tractor, undertook to do packaging at its own plantlocated at Albertson, Long Island, a comparativelyfew miles from the St. James plant of the Respon-dent. The elimination of the packaging departmentat Gyrodyne was accomplished between March andMay 1964.Abilities, Inc., employs handicapped persons toperform the work contracted out to it by Gyrodyne.The work done by Abilities, Inc., has been satisfac-tory to and has met the specifications of the Navyand the Respondent. As noted, savings in produc-tion costs have been accomplished through the useof this contractor to the benefit of both the Com-pany and the Navy. In the circumstances of the in-stantcase,the action of the Respondent in enteringinto the contract with Abilities, Inc., cannot be heldto be a violation of the Act in any respect eventhough it resulted in the layoff of some of Respon-dent's employees.Fibreboard Paper Products Cor-poration v. N.L.R.B.,379 U.S. 203;TextileWorkersv.DarlingtonManufacturing Co.,380 U.S. 263;Adams Dairy, Inc.,137 NLRB 815.On May 1, 1962, the Respondent published anEmployee Manual of Personnel Policies, a revisionof certain summaries of personnel policies previ-ously issued under dates of April 6, 1959, and Oc-tober 5, 1961. Thismanualsets forth companypractices and policies in respect to the workingconditions and so on of its employees and con-cludes with a boldfaced printed page [G.C. Exh. 3,p. 28 ] as follows:Please bear in mind thatchanges inpolicies,procedures,methods andorganizationmayoccur which will have an effect on the prac-tices outlinedin thisManual.Whenever anysuch changes occur, you will be advised by bul-letin board announcements. Periodically thisManual will be revised and updated to incor-porate the latest information to guide you inyour daily actions.Although there is considerable credible testimonyfrom both Respondent and union witnesses showingthat advance notice was given of contemplatedlayoffs in the packaging, motor pool, and bladeshop departments, nevertheless General Counselseems to take the position that certain provisions ofthepolicymanual were not followed by theRespondent in connection with the layoffs in the 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral departments and consequently there mustbe a presumption of discrimination against thosemembers of the Union who were laid off on June19 and 29. Counsel for the General Counsel assertsthat it is uncontested that the Respondent, in thelayoffs, did not follow the employees' manual,especcially regarding its published rule concerninga 3-day notice of layoff and its statement regardinglayoff for lack of work [G.C. Exh. 3, pp. 16, 22J.The manual read as a whole and on its face showsclearly that the policies expressed, including theterms and conditions observed by the Company inregard to the employment of any employee, wasunilateral and in no sense can be construed as im-posing a contractual liability on the Company inrespect to the employment of any employee. Policyand practice, as such, was stated by the Companyas a matter of information to its employees, andwas subject to change upon action by the Companyand notice to the employees. No alleged discrimina-tory discharge considered here involves any viola-tion of any rule of prohibition or management rulewhich possibly could form the basis of a charge of aviolationof Section 8(a)(1) of the Act. Cf.Southwire Company,145 NLRB 1329, enfd. 352F.2d 346 (C.A. 5), and the footnote case citationsin the Board's decision therein.Lieutenant Commander Cletus W. Scheperle wasordered on special assignment by the Bureau ofNaval Personnel as resident in charge at theGyrodyne Company plant at St. James on June 1,1962,and served as such until he was detachedfrom that duty station on May 17, 1965. He wascalled as a witness for the General Counsel to provecertain statements made by Papadakos during thetime of the Union's organizational effort at the St.James plant which would show that Papadakos wasantiunion and further show his motivation for thealleged discriminatory discharges. Counsel for theGeneral Counsel argues in brief that the testimonyof Mr. Scheperle was that he (1) came to an oralagreementorunderstandingwith-Papadakoswherein Papadakos would permit Scheperle toleave Papadakos' presence when Papadakos spokeof unions or union problems; (2) on several occa-sions,upon reminding Papadakos of their oralagreement, did leave Papadakos' presence; heardPapadakos state, in substance, that the Union had"planted" paid agents in the guise of employees;and (4) heard Papadakos tell Naval officers that ifa union got into the plant of the Respondent,Respondent's production and delivery scheduleswould be interfered with. Counsel, contending thatthe testimony of Mr. Scheperle destroyed the credi-bility of Papadakos, nevertheless, in oral argumentsaid:Mr. Scheperle came in here as a frightenedman, unable to testify, with nothing to gain inthis proceeding except to get his skirts fromgetting dirty. And he told us in spasms whatthe facts were. The interruptions were tremen-dous. I don't like the way his testimony flowedbut I think there is enough in the record when,compared withMn Papadakos' "denials ofthose facts, to reach clear-Mr. Papadakos'denials and evasions-to reach clear credibilitydecisions on the issue.I do not agree with counsel' that this officer was afrightened witness nor do I agree that his testimonydiscredited the testimony of Papadakos or the mat-tersabout to be mentioned. Lieutenant Com--mander Scherperle emphasized his neutrality in thismatter. He testified concerning a conversation hadwithPresidentPapadakos and an agreementreached with him at the time he assumed his dutiesas resident in charge:My predecessor's name was Lieutenant Com-mander Boyle. As is customary in the Navywhen one command changes, the successor isbriefed by his predecessor. During the courseof that briefing Mr. Boyle was subjected tosome embarrassment as a result of an incident,the details of which I am not familiar with, andhe briefed me on this incident and as a resultshortly after I assumed the duties as the RIC, IadvisedMr. Papadakos that I or-my staff didnot wish to become involved in any union-management or labor discussions, and- that ifthe subject came up and he had priorknowledge of it, he was requested to so adviseme so that I could dismiss myself, and if thesubject came up extemporaneously or inadver-tently, that I would dismiss myself and for himnot to be offended. And he acknowledged this.Imight also add that during the course of the 3years I had the duty, that he honored thisrequest.The witness described the Company's product, thedestroyer antisubmarine helicopter, as a remotelycontrolled helicopter designed specifically for fleetoperations from destroyers. He said:This was a new weapon system and in thedevelopment of any weapon system where wefor the first time marry aircraft to destroyers,there was a need for a lot of conferences andwe normally refer to these conferences asDASH program review conferences, and theywere scheduled periodically.He referred to a program review session held inJune 1964, at Gyrodyne, "which was quite a largeconference for a lot of Naval officers fromWashington, from the fleets and technical represen-tatives from the Navy Department, from the con-tract ...." He said these conferences normallywould consist of more than 100 people, divided upinto subsections, that he attended all such sessionsand in one of them the subject of unions "did comeup and it was discussed":All I can recall was that at this particular ses-sion we were discussing production schedulesand delivery schedules and, of course, at thispoint in time production schedules were in- GYRODYNE COMPANY OF AMERICA, INC.263creasing,delivery schedules were important,and he [Papadakos]discussed-he did men-tion at one of these sessions that he was havingproblems with the Union and if the Unioncame in he may have trouble meeting some ofhis production or delivery schedules....Well, yes, thisisgenerally the same thing Isaid,- that Papadakos has a contract with theGovernment to deliver certain materials and atthat time he was committed to deliveryschedules and that if the Unions became firmlyfixed, it would involve the cost. The cost mightgo up. It might involve delivery schedules andproduction schedules. This is normal conversa-tion.These things are normally discussed atthis type of program review conference whereyou discuss these things. Its the purpose of it.On that basis I would say that as a Governmentcontractor he did not want any other variablefactorsthatmight influence his deliveryproblems, so I would say that probably he diditerate some opposition to unions.Scheperle also testified with respect to anotheroccasion in August 1964 when Naval officers,Commander Mellon and Lieutenant CommanderOlmstead came to the plant to investigate a com-plaint by local citizens about noise emanating fromthepremisesofGyrodyne.The excess noiseproblem, he said, was a subject of a letter writtenby a citizen to the Secretary of the Navy and itbecame necessary for the Navy to investigate andrespond so that it was in this connection that thevisitwas made and a tour was made of theGyrodyne property; and that in the course of thetour of the property not only that problem wasdiscussed but also other problems that might inter-ferewithacceptanceand delivery schedules.Scheperle testified:Well,, frankly, there was some discussion aboutunions being big business in that union mem-bers collect dues. The unions themselves-theunion members pay dues and the unions col-lect dues. And as a result they have a tremen-dous buying power, and then they, of course,exert certain influences on the Company.Myself at this particular time, I again, as I hadon previous occasions, reiterated my positiontoMr. Papadakos to excuse myself. I knownothing further about the discussion.Mr. Scheperle continued to describe what oc-curred on that day, as follows:This whole day was devoted to a visit by Com-mander Mellon and Lieutenant CommanderOlmstead and myself, Mr. Papadakos and Mr.Knecht, and the purpose for their visit was toinvestigate this letter. I think the complainantwas Mr. Halloran who lives adjacent to theproperty, and he had written a letter to theSecretary of theNavycomplaining about ex-cess rotor noise which eminated from thetethering rig. To get a first hand report of thisin company with all these people,we actuallywalked to the edge of Mr. Halloran's propertyand then we listened to the noise ourselves. Wediscussed how to avoid the noise,what barrierswe could put up to make the noise more com-patible,we discussed additional problems ofmoving the tethering rig. As a matter of fact, atthat particular point in time it was planned tomove it to a different location which would befarther from the-from its location and fartherfrom his house. As we strolled across the pro-pertydown this way we discussed manyproblems that were similarly associated. Whencould the move be made, what impact would ithave on check and test procedures,flight testprocedures.What impact would it have ondelivery schedules,ifwe could not satisfy thiscomplaint.Then further in the discussion as weproceeded back towards the main office thediscussion digressed to, among other things,theUnion. 'AgainMr. Papadakos reiteratedthiswas not his only problem,that he hadother problems,and he was a very busy man,and that the subject of unions was againdiscussed in our presence.When we arrivedback at the building I advised Mr. Papadakosof my policy and actually dismissed myself. Heacknowledged this. He was not offended at all.But this discussion,as far as unions, if that iswhat you are driving at,itwas generally aboutif the unions came in certainly it would inter-fere with flexibility that he has. Moving people,utilizing his people.Probably would also inter-ferewithhis job classification somewhatbecause he is a small growing company and hedoes a very good job,I think, of utilizing hispeople. But if the unions come in, obviously,they will classify the people to certain job typecategories and this no doubt would interferewith his management problems.And by thetime we got back to the building I dismissedmyself.According to this witness, Papadakos also said "hesuspected some of these representatives of beingdually employed by both company and union." Mr.Scheperle,after being pressed by counsel for theGeneral Counsel said that he could not say categor-ically that he ever heard Papadakos say anythingwhere he actively opposed unions.Over the approximately 3 years that LieutenantCommander Scheperle was assigned to duty at theSt. James plant,these instances above related werethe only times that heheardPapadakos express anyopinion regarding what effect the Union might have13I permitted a pretrial statement given by Lieutenant CommanderScheperle to counsel for the Respondent to be received in evidence, coun-sel for the General Counsel apparently offering it for the purpose of supple-mentmg the witness' testimony after the witness had said that he believedhis testimony was in accordance with his pretrial statement I attach noweight to the pretrial statement in my findings 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDon his operations were it to be successful in or-ganizing the Respondent's employees.The argument of counsel for the General Counselas to the import of such comment as Papadakos isreported to have made is specious. I can findnothing more in'their content that an expression ofview made by Papadakos to technical Naval per-sonnel far outside the presence of the 'hearing ofany maintenance or production employee. As to hisattack on the credibility of Papadakos, I have ex-amined the latter's testimony as reflected by therecord, and after hearing him testify, and I findnothing inconsistent to the extent it would destroyhis credibility as a witness.It appears that sometime during the course of thenegotiations the question of the erection of acafeteria was raised in the presence of Thompsonand that a remark was passed to the effect that ifthe Union came in it would require the Company toerect a cafeteria. Thompson conceded that the sub-ject of the cafeteria was mentioned during negotia-tions concerning cost allowable to the Company.As at the time of the hearing herein, no cafeteriahad as yet been constructed although,as I un-derstand it, the cost of such a cafeteria has been ap-proved or will be approved as an allowable costunder new contracts being negotiated between theRespondent and the Navy.There is no evidence in the record that any of thealleged statements or claims of company disad-vantage shoul' the Union be successful in organiz-ing the plant ever came to the attention of any ofthe employees of the Respondent. I simply cannottranslate the preponderance of the evidence here toa point where I can find it constitutes or did con-stitute a violation of Section 8(a)(1) of the Act, Ido not believe that Papadakos intended to conveythe impression or to say that Scheperle initiatedconversations at these times about a union, andthen tell Papadakos that their agreement was beingviolated by such, a conversation, as counsel for theGeneral Counsel would have me find. The parts ofthe record in this respect indicate clearly thatPapadakos was trying as best he could to indicatethat he and Scheperle at all times abided by theposition of Scheperle that he would not discussunion matters with representatives of the Respon-dent. A single question and a single answer out ofcontext of cross-examination does not prove theGeneral Counsel's contention.3.Questions of credibility; Gust Johnson andDorothy Papadakos; pretrial statements of certainwitnesses and the application of theJencksruleAt the hearing, on motion the complaint wasamended to allege that since on or about January 1,1964, the Respondent by Papadakos, its president,and by its personnel department, kept its employeesunder surveillance for the purpose of discoveringwhich of the employees were members of or en-gaged in- activities on behalf of the Union. TheGeneralCounsel relies almost entirely on thetestimony of Gust Johnson, the father-in-law ofPapadakos, who claims that he asked Papadakos, inthe privacy of his home, how he knew who the menwere who held union cards and who were in favorof joining the Union, and Papadakos told him thatthe personnel department took care of that and thatwhen they found out who they were they got rid ofthem. Other testimony of this witness is discussedbelow. This witness, I will find, was biased, preju-diced, and unreliable. His testimony constitutes theonly attempt to prove -surveillance of employees, noother person being called to testify; on this point.Papadakos said he never inquired of anyonewhether they had union cards, did not inquire of hispersonnel department concerning anyone whomight hold union cards, and denied the conversa-tion described by Johnson. William Aylward, actingpersonnel director, corroborated the testimony ofPapadakos, and testified that he did not himself orthrough, the personnel department attempt to findout who was in the Union or in favor of joining theUnion. 'While on the witness stand, Johnson dis-credited himself as a witness without,any particularhelp.He gave a pretrial statement to a Boardrepresentative on June 4, 1965, in which he statedunder oath that he had had a conversation withPapadakos in Coral Gables, Florida, in June 1964.On June 20, 1965, when he reviewed,that state-ment he changed the date of the conversation fromJune 1964 to March 1964 because he was not inFlorida but in California in June 1964; he was verycertain and pat in his testimony concerning thedetails of three purported conversations he said hehad with his son-in-law, Papadakos, concerningwhat Papadakos had said about firing certain em-ployees, but he could not remember anything aboutthe operation of Respondent's corporation, the lo-cation of its testing grounds, and other such thingsbecause, according to him, he never paid any atten-tion to conversations regarding Gyrodyne. I re-marked at the hearing, and I repeat now, that I be-lieve very little of his testimony.4.Questions of credibility; pretrial statements ofcertain witnesses and the application of theJencksrule; Gust Johnson, Dorothy Papadakos, and PeterPapadakosPursuant to Section 102.118 of the Rules andRegulations of the Board, Series 8, as amended,counsel for the Respondent moved for the produc-tion of statements of witnesses in the possession ofthe General Counsel for purposes of cross-examina- GYRODYNE COMPANY OF AMERICA, INC.265tion,13and on cross-examination it was shown thatseveral such sworn statements executed by em-ployees who testifiedas witnessesfor the GeneralCounsel had been materially changed subsequent tothe execution of the original affidavit, such changesnot being sworn to by the affiant. It was shown thatwitness Petito signed two statements on behalf ofthe General Counsel; his statement dated July 29,1964, and sworn to September 1, 1964, had crossedout and initialed the following sentence "I am cer-tain that my joining the Union and my talking toemployees in my department was the real cause ofmy discharge." Witness Billone signed two state-ments dated July 2 and November 7, 1964. On July2, he swore that "I never spoke to any leadman,foreman or supervisor about the Union, I do notknow how the Company knew I was in favor of theUnion." He testified that in November 1964, hemade some changes in the statement in whichcounsel for the General Counsel inserted the wordsin hisown handwriting and the witness initialed itwithout changing the date on the sworn statement,the statement being changed to read "I never spokedirectly to any leadman, foreman or supervisorabout the Union except Bruno .. " WitnessLadato gave two sworn statements, on July 22 andNovember 7, 1964. He was not able to recall thecircumstances which caused him to furnish theGeneral Counsel and the Union with statements. Inhis first statement, sworn to July 22, he made nomentionof any conversation with any alleged su-pervisor, but on November 7 signed a statementconcerning the circumstance of his discharge andthen recalled that he had conversations with certainalleged supervisors, This is the witness who testifiedconcerning a conversation with employee Zafranain the presence of Bruno and who said it occurredon June 3, although on direct examination he hadsaid that it had occurred the week before. The wit-nessKargauer signed a sworn statement dated July22, 1964, which he testified was altered andchanged in December 1964 to add certain state-ments favorable to the General Counsel's case. Ofnot much importance on theissues,but significanton the question of Dota's credibility, is the fact thathe testified that he gave a statement to the Com-pany and gave a copy of the statement to the Unionbut did not give a statement to anyone else andthereaftercounselfortheGeneralCounselproduced threestatementsmade bythe witness.The testimony of witness Waltz was contradictoryto hi$ signed, statement made on July 2, 1964, whenhe' swore that the last unionmeeting heattendedwas on June 3, 1964, whereas at this hearing heswore that a March meeting was the last one he at-tended. His casual approach to swearing to an af-fidavit becomes apparent when it is shown, after hisattention was drawn to his statement, he said "yes,that's close." In the cases of Kargauer,Billone, andWaltz, their affidavits were altered and changedafter being sworn to, were not thereafter sworn toand, according to these witnesses, the alterations oftheir sworn affidavits were - in the handwriting ofcounsel for the General Counsel. An examinationof the transcript of testimony of these men willshow that their testimony was not only contradicto-ry but inconsistent. Certainly the changes made inaffidavits sworn to during the preparation of thecase against the Respondent cast grave doubt ontheir credibility as witnesses.Where the testimony of these witnesses and otherwitnessesincluding Pipia,Damato, and Zafrano(who gave pretrial statements) collides .with credi-ble testimony of witnesses called by the Respon-dent, I have chosen to credit the testimony of theRespondent's witnesses.Witness Bohler, a former employee, testified tocertain conversations, including one with Schmidtconcerningmembership in the Union at whichLoganza was present. He testified concerning thesupervisory status of Loganza, Ward, and Hauck, toa conversation with Dennis regarding unions, andto a conversation he had with employee Morel anda telephone conversation he had with Pipia. Bohlergave a pretrial statement to a representative of theRegional Office in which he stated that the dayafter he had talked to Schmidt he met Loganza andtalked to him. On cross-examination Bohler con-ceded that the statement was incorrect-that hehad talked to Loganza on the same day he talked toSchmidt. He refused to sign a statement preparedfor his signature by counsel for the Union as con-taining exaggerations. In a written signed statementdated May 16, 1965, furnished by Bohler to one ofcounsel for the Respondent, he stated, in part, "Ihave never heard Bob Southworth tell any em-ployee of Gyrodyne that if he did not stop talkingunion he would be out of the shop",;-"I have noknowledge of Bill Dennis questioning any employeeof Gyrodyne about union activity. I also have noknowledge of Mr. Dennis' threatening any employee of Gyrodyne on account of his union activi-ty." In a written sworn statement executed by himfor a representative of the Board in August, Bohlerstated in part thatboth during the activities of the IUE Union in1962 and of the UAW Union beginning inearly 1963, William Dennis told me that any-body that belonged to or had anything to dowith the Union, he was going to get fired. Hesaid this continuously up until the time I wasdischarged in March of 1964. I recall his tellingme about a month before I was discharged,that he wanted to find out who was prominentThepertinent part of Section 102 118 is as followsness in possession of the general counsel,if such statement has beenProvided,that after a witnesscalled by thegeneral counsel has testifiedreduced to writing and signed or otherwise approved or adopted by thein a hearing upon a complaint under section 10(c) of the act, thewitness Such motion shall be granted by the trial examinerrespondent may move for the production of any statement of such wit- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Union in the blade shop. He told me "he,would bounce him in a minute." I also statethat an assistant foreman in charge of inspec-tion in the blade shop, Frank Loganza, told mearound a month or so beforeIwasdischargedthat I should keep my hands off the Union orelse I would be laid off. He testified to a re-mark made by him to Schmidt to Loganzawho, on the following day, he said, told him"look, if that guy is for the Union, I don't wanthim around."On the,basis of conflicts and inconsistencies in histestimony,and the conflicts contained within thewritten statements,I consider the testimony of Bo-hler to be practically worthless.It now becomes- necessary to pass on the weightof certain testimony given by Gust Johnson,Dorothy Papadakos, and Peter Papadakos.During the session of hearing on May27, 1965,at 12:35 p.m., counsel for the General Counselstated that he intended to close the General Coun-sel's case in the event a prospective witness, Fallo,did not appear to testify.After the noon recess, andsubsequent recesses of time,counsel for theGeneral Counsel returned to the hearing room at4:15 p.m. and presented Dorothy Mae JohnsonPapadakos as a witness.On the representation ofcounselfortheGeneralCounsel thatMrs.Papadakos had had certain conversations with herhusband and had overheard conversations betweenher husband and Gust Johnson, her father, bearingon the discharges of the employees involved in thiscase,Mrs. Papadakos was sworn on that day, andwas examined briefly,during which time counselfor theRespondent objected to her testifying on thebasis that the husband-wife privilege had not beenwaived by the husband. I did not precisely pass onthis,but sustained an objection to her furthertestimony on the ground principally that if given,her testimony would be incompetent and immateri-al, on the basis of the facts already in the record. Itseemed to me at the time that to permit her to testi-fy on the basis of the offer of proof would merelyopen the door for Peter Papadakos to deny any an-tiunion statements attributed to him by either hiswife or her father. Counsel for the General Counselobtained a pretrial affidavit from Mrs. Papadakoson May 21, 1965. He informed me that she had ap-proached him in regard to testifying and that hehad not approached her. Myruling wasreversed bythe Board on special appeal by counsel for theGeneral Counsel and the Charging Party on theground that the alleged evidence"appears to berelevant,material and not privileged."Gust Johnson testified that his permanent re-sidence was in Veronnia, Oregon, and that sinceMarch 1965, he had resided at the home of Peterand Dorothy Papadakos at Head of Harbor, St.James,Long Island.It appears from his testimonythat-Peter Papadakos, the husband, had purchaseda house inCoral Gables, Florida, jointly in thename of Johnson and his daughter Dorothy, andthat in March 1964, in that house, a conversationtook place between Johnson and Papadakos. Ac-cording to Johnson, he had heard that Papadakoswas having trouble with the Union "trying to comein tothe Gyrodyne Company" and asked him howhe was getting along with the Union. Johnson saidthat Papadakos replied "well, they are after mebecause I fired 30 some men that were carryingUnion cards or who had signed up with the Union,"and that he further said "before I would let theUnion get the best of me, I'll put the key in thedoor and lock the building up and quit."Johnson testified to another conversation held inthe home of the Papadakoses' at Head of Harbor,which he said was in the latter part of March or thefirst of May, "somewhere in there." He said it tookplace at dinner about7 o'clockin the evening,when he, Dorothy, Peter, and the children were allin the kitchen; that Papadakos came into the house"like he always does,looking sad,and as if he wasall in and my daughter said, `what's the matter?' towhich Papadakos replied `Oh,troubles,troubles,troubles.'Dorothy asked him `what about?', andPapadakos replied`Oh, some more trouble with theUnion and the National Labor Board and they areafter me because I fired these 30 some fellows thatwere in favor of the Union and held Union cards."'Johnson testified with respect to another conver-sation inMay 1965,at a time when he, hisdaughter, and Papadakos were in an automobilegoing to the Mariner'sRestaurant at Huntington,Long Island. Johnson testified:Oh, I asked him again that time how he wascoming along with this union and NationalLabor Board and he says, "the union claimsnow that I fired 80 people" he says, "I actuallyonly fired 30 or some." He says the rest ofthem I laid off because there was no work.Johnson said further "He called them agitators. Hegot rid of all the agitators."What Johnson remembered and could not re-member on cross-examination was surprising. Heknew nothing about the business of Gyrodyne, itsvarious plant and test locations, and other similarmatters except that he did remember that he hadheard the Company employed some 800 or 900employees at its St.James plant.Although he knewthat Dorothy had retained a lawyer in Coral Gableswhen domestic discord arose between her andPeter, and although he had gone to the trouble togo to the court house in Smithtown, Long Island, toexamineadecreeobtainedbyCatherinePapadakos, Peter's first wife, against him and thedetails of alimony and maintenance payments, andalthough he knew and had accompanied Dorothy toNew York City to consult with a firm of attorneys,he did not know the name of the firm except thatone member was Jerry Rubenstein, that he visitedthe Empire State Building and Rockefeller Centerin New York, but was not too much impressed with GYRODYNE COMPANY OF AMERICA, INC.267the name of Tiffany although he and Dorothy hadgone in there ostensibly to buy a gift for a friend ofthe Papadakoses.He furnished a pretrial statementto counsel for the General Counsel on June 4,1965, in which he first stated,as he first testified,that he had engaged in conversation with Peter inCoral Gables in June 1964.On the day before hetestifiedin this hearing(June 21, 1965), hechanged the date in the statement from June toMarch when it was pointed out to him that he wasnot in Coral Gables in June.Nevertheless,when hetestified,he adhered to the March 1964 date as thedate of that conversation.Although he kept a diaryin which he was in the habit of recording importantdates,he did not record the dates on which hecalled at the Smithtown Post Office to give hispretrial statement,the date on which his daughterfirst called either the Union or the Regional Officeof the Board in connection with the instant case, oranyother important datementioned in histestimony.In summary,Johnson remembered threesnatches of three conversations and yet inthe verystatement he gave on June 4 he had to change vitaland material dates in order to make his story standand he changed them on June 20.He concededthat while residing at the home of his son-in-law,Papadakos, he looked into the financial arrange-ments between Papadakos and his first wife,Catherine,that he, while a guest of Papadakos,went with his daughter to consult counsel on herdomestic problems and,apparently on the sameday, went over to Tiffany's, a world famous store,to evaluate,I presume,and to buy jewelry;that heknew during this period of domestic discordbetween his daughter and Peter, that she had volun-teered to appear in this case to testify against herhusband. I was not impressed by the demeanor ofJohnson as a witness.At the hearing,in response toan assertion by counsel for the Union,I said: "Asthe Supreme Court has pointed out again andagain, you don't have to discount everything a wit-ness says, because you believe a part of it. He[Johnson] is very careful in certaincarts, but onmaterial parts I don't believe him.Iwill tell you soagain and again."After close examination of thetranscript of testimony,I adhere to that comment, Idiscredit Johnson as being an inept stooge.Dorothy Mae Papadakos,the wife ofeter,testi-fying over objection of counsel for the Respondentbased on the husband-wife privilege,said that herfather had arrived at the Papadakos home at St.James on March 23, 1965,and that thereafter, dur-ing the month of March, she had overheard a con-versation in their kitchen between Papadakos andJohnson:The conversation,sir, took place in my homein the kitchen around dinner hour. I would saythe time was between March 23 and March 27and Peter had come home from work andlooked quite unhappy,and we asked him, myfather and I asked him why he looked sodepressed and unhappy,and Peter said that hewas having difficulties with the National LaborRelations Board because he had laid off 30 em-ployees whom he knew were union card hol-ders.He actually said he had laid off 80, but 30of the 80 were known to be union card holdersand he did say that hearings were oing on andthe unions were giving him difficulties also.And he further stated that if the hearings go infavor of the union, the company will have toreinstate these men to their jobs and pay back$300,000 in back wages,and prior to this, thisgentleman over here,Pete Roman,I know hadworked for Gyrodyne and Peter had said to methat if he fired Pete Roman because he was aunion card holder and he was going to weedout all of the known union card holders., Andhe thought he had weeded them all out by fir-ing the 80 people,and the 30 were known tobe union card holders.She testified to another conversation she placed ashaving taken place on Wednesday,May 19, in anautomobile:While we were in the car driving to the ThreeVillage Inn Restaurant I asked Peter howthings had gone that day at the National LaborRelations Board hearing because he told me hewas there that day at these hearings, and hesaid he was really up against it because theyhad too much evidence against him,indicatingthat they knew that he had fired these 30 menbecause of their union affiliations, and mycomment to Peter's statement was that heshould never have fired these people in thefirst place if he knew they were union card hol-ders....He said if the union won this case hewould have to reinstate these men to their jobsplus pay,the company would have to pay$300,000 in back wages.She further testified:Q. (By Mr.Rubenstein)Mrs. Papadakos,you mentioned Peter Roman. Did you tell thetrial attorney of the Board about Peter Romanbefore?A. No, sir.I just saw him here today and itrefreshesmy memory that many times PeterRoman had chauffeured me into New YorkCity and had helped-me with my groceryshopping, and I had mentioned to Peter what afine man Peter was and how helpful he hadbeen to me,and Peter said,"Well, this man isgoing to be fired because he is a known cardholder,a known union card holder."Q. You say that this refreshed your memoryjust when you saw Mr.Peter Roman today?A. Yes.The man is sitting right there.According to the statements of counsel and Mrs.Papadakos,she appeared voluntarily to testify atthis hearing. At the outset,she said that she en-joyed for the first time in her relationship. withPapadakos being given the privilege to tell the 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruth, that he had done nothing but lie to her anddecieve her:He has told me the truth on many things buthe-when Peter first met me he lied to me, hedid not tell me he was married at the time toCatherine Papadakos and lived with three chil-dren at St. James. It took him 4 years to tell methe truth, sir.She said that when she was visiting Peter on LongIsland when he was living with his wife, Catherine,she was aware that he was married but that he hadtold her he loved her and had asked Catherine for adivorce, and was telling the truth then; that she"believed in this man because he said he was goingto marry me. He had honorable intentions and hewas getting a divorce from his wife." Summarizingher testimony, it appears that after she and Peterhad lived informally together, Papadakos obtaineda Mexican divorce and married Dorothy in a civilceremony in Juarez, Mexico, which Dorothy nowcontends "is not legal." She said that on May 27,1965, the day she first was called as a witness inthis case, she was then in fear of her life because ofPapadakos, and testified on June 21 that she stillwas in fear of her life from him. In response to thequestion "have you slept in the same bedroom withyour husband since these hearings started and youcame to court here?" She replied that she had"because my husband has offered me a trip toHonolulu and Lou Alfieri offered me a 1965 Cadil-lac and they have been offering the world to me ona silver platter so I would not testify against him atthis hearing and tell the truth." She testified furtheron cross-examination:Iwould like a legal marrige, sir, and to me thatwould be life on a silver platter, to have a legalmarriage -and to live a normal, every-day lifewhich everyone else is living. My father sawPeter slap me around in the house and knockme about and he has seen the violence of thisman. I am afraid of him. I once tried to call thepolice and Peter grabbed the phone away fromme and stopped me and he told me in front ofmy father he was going to fix my wagon andtake care of me, but good. He has had in-vestigators coming into my house under falsepretenses and my house has been under sur-veillance for one month. Mr. Vincent Gill [aprivate investigator] has hired these cars todrive, up and down, up and down. In fact, I amon such, good terms with these detectives thatwhen they go by they wave to me and I waveback to them,Conceding that she had lived with Peter and hadhad marital, relations with him up until June 19, shemaintained that he was trying to bribe her.Briefly, the cross-examination of Dorothy furtherdisclosed that she and Peter had been married forapproximately 4 years, that their acquaintanceshipbegan about' a year before that, that a decree wasentered in a divorce action between Catherine andPeter in New York in July 1964, and in November1964 Dorothy had retained an, attorney in Floridato represent her in her domestic dispute with Peter,and that it was only after her father had read thedecree of the New York court at Riverhead, LongIsland, did she know that it provided only for aseparation and not a final decree of divorce fromCatherine; that Dorothy attempted to commencean action against Peter in Florida, but subsequentlythey became reconciled to the point where shemoved into the house at St. James, Long Island;that "Peter had promised to get a divorce and takecare of things," and that Papadakos had obtained aMexican divorce from Catherine in April 1961; thatPapadakos through his attorney had attempted topay Dorothy's Florida lawyer for services renderedto her; that Spooner, Dorothy's Florida attorney,placed a lien against the Florida house becauseSpooner and Papadakos' attorney could not settleon a fee; that Spooner had hired a New Yorklawyer "to help him get this fee here in New YorkState." Having been unsuccessful in an attempt toobtain service of process on Papadakos in Florida,she discussed by telephone the possibility of areconciliation. She testified:Mr. Papadakos wanted a reconcilliation and Ihad told him that I realized that I could not getalimony or child support in Florida and I toldhim, your Honor, that this was fine with me. Isaid come down, well sell the house here andI'llgo my way and you go yours and Mr.Papadakos is the one who wanted a reconcilia-tion and he said he is the one who pursued this.Iwas willing to settle in Florida for nothing. Itold him I wanted to go back to La Jolla tolive-San Diego, be near my relatives. I toldhim my relatives would help me out. I said Idon't need alimony or child support. And hesaid, "well, you need someone to take care ofyou" and he said, "we will try all over again,"and he said, "let's try for reconciliation," andhe said, "this time I will meet your demands."And I told him I wanted a little diamond ringbecause first at-when we were married, I wasnot given the proper jewelry that most mengive their wives when they are married. And Icame up to New York because Peter hadpromised me that he would change his Europe-an ideas and European way of living and treatme like an American woman should be treatedand he would be more-he to become moreAmericanized. And I came up here under -theseconditions and I told Peter that I did not wantto come to New York State and live in a bighouse on Gyrodyne's property because he livedthere with his first wife Catherine. And I toldhim I wanted to have my own little homewhere I would have privacy and the housewould not belong to Gyrodyne stockholders. Ihave no privacy there and Peter said he wouldif he could have a reconciliation with me, get GYRODYNE COMPANY OF AMERICA, INC.269me a home in my name where I could haveprivacy. That we could live like all other peo-ple live and then another condition was thatDmitri [Peter's oldest son by Catherine] wouldnot come around my house because Dmitri hadspoken very vulgar to me in the past, Dmitrihad thrown me into the Gyrodyne swimmingpool with my clothes on while his father stoodby and didn't lift a finger to help me.It appears from her testimony that after discussingthematter over the telephone, with Peter in NewYork and Dorothy in Florida, Peter later purchasedfor her at Tiffany's a ring ata cost of $ 8,000, anecklace at $3,000, a set of earrings for $2,000,and did later install her in a house at St. James. Itfurther appears that Spooner sued Papadakos for$5,000 attorney's fee for services rendered toDorothy. Dorothy, 1955 Miss Oregon and runnerupforMiss America in the Miss America pagent ofthat year, testified to the trophies, furniture, andthe "house full of personal belongings" brought byher from Coral Gables to St. James and testifiedfurther to her ability to earn money -through actingand television commercials.According to thetestimony of Papadakos, he purchased the house atSt. James in the name of Dorothy.Itwill serve no useful purpose to continue to re-late other facts broughtout on cross-examination asto the relationship between Peter and DorothyPapadakos. I shall note that when, during thecourse, of this hearing, I declared a short recess,Peter Papadakos was served with a summons andcomplaint in a domestic action brought by Dorothyagainst him, Dorothy being represented by the firmof Rubenstein & Rubenstein, of which Reuben Ru-benstein, attorney for the Charging Party herein, issenior member. It appears from a statement of Mr.Reuben Rubenstein that his firm was retained ascounselforMrs. Papadakos during the course ofthe hearing herein, and, that the domestic action isdirectly in the hands of his son, Jerome, the juniorpartner of the firm. In the complaint, Dorothy hasasked foran annulment,maintenance,and attor-ney's fees.On the basis of the testimony of DorothyPapadakos standing alone, without the denials andexplanations of Papadakos of the statements at-tributed to him by her and her father, I would dis-credither.Her motive for her voluntary ap-pearance is evident.She is vindictive;her hostilityand her prejudice and bias and personal interestagainstPapadakos stand out all through hertestimony.Papadakos denied that he made the statementsattributed to him by Mrs. Papadakos and GustJohnson.Without retracing his testimony withrespect to his domestic relations with Dorothy, I be-lieve it sufficient to advert here only to histestimony concerning the purported statementsmade by him concerning the Union and thedischarges of some 30 men.Concerning the testimony that was given relativetothe30 employees who were terminated,Papadakos testified:The only statement I have made either to myfather-in-law or to my wife together or non-together, is that there is a case pending wherea-despite a substantial number of people havebeen laid off, the Government claims that I hadprejudice against 30. 1 only explained what thecase was about. I made the remark that it was atotally unjustified case because I was accusedof being prejudiced on a portion of the peoplethat they were discharged and I had made noreplacement. It was quite obvious that manypeople were not required and why should I be,you know, prejudiced to a portion of them.That's the only-what I explained what thecase was about and expressed my feeling. Andthat's the only thing I ever discussed.He denied that he had ever stated that he had letanyone go because of the fact that they were unioncard holders.In regard to the kitchen conversation he deniedthe statements attributed to him and testified:. it was just a twist of the statement, of say-ing what the case is about, saying that I-I ambeing accused of having done such a thing asbeing turned around and said I did such athing. I believe, sir, I have more intelligencethan to incriminate myself if I was guilty. I wasjust trying to explain. And the conversationsdid not take place too many times. Once ortwice explaining what the case was. And whenyou- say to someone, someone accuses me ofhaving done something wrong, then he turnsaround and said, oh, you said you did it-obvi-ously that's what you have in front of you.With respect to the reported conversation in theautomobile on the way to the Inn in May 1965, hedenied the statement attributed to him andtestified:Iwould say, sir, I am positive I have refrainedespecially,in working-when I'm getting out ofthe car to go out to dinner and all that, we al-ways try to say something else. I am out of thehouse. Just to get out of my daily problems andIwill say not only I did not say what he saidbut I am positive I did not discuss anything atall as far as concerning union or any other ac-tivities.He denied having referred to the personnel de-partment in a conversation with Johnson, deniedever inquiring of the personnel department whetherany employees held union cards, denied inquiringof any employee if they had union cards or if any-one knew they had union cards, and, with respectto the purported statements made by him on May19, denied making the statements Dorothy said hemade, pointed out that he was not at the hearingon May 19 and had attended the hearing only onJune 21, when he first testified. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the testimony of his wife that hehad offered her a trip to Honolulu he said:InHonolulu,we have a field service stationand there is a certain amount of research workgoing on by the Navy and in the early part ofJune,there was a meeting scheduled,kind of asymposiumtype,certain companies and theNavy will get together to discuss a particular,shall be call it problem or the solution- of aproblem in-that the Navy'sexperimentingwith. And from the people that were going togo from the company we decided, I decided inconjunction with my avionics vice-presidentthat the two of us should go because this wasan important meeting.He said he discussed the matter with,Dorothy andtold her that he would like to have her go with him;that suddenly, on about May 24, Dorothy decided itwould be a good idea to go with her father and twochildren to California. to relax for "a couple ofmonths and I was going to join her on July the 9thon my vacation. And she mentioned for me to joinher"; that on Thursday, May 27 she told him thatshe had spoken to a travel agency for a schedule,that the cost was high and that he said that if thatwas the casethey probably would go one way byship and "we fly back the other way," and that afew minutes later, when he telephoned her he wasinformed, that she had been "in her words, takenGestapo style and brought here [to the hearing]."Papadakos, as I remarked before,was a volublewitness.I think,in his attempt to be precise in theuse of the English language,he attempted to makehismeaning clear by the use of many words. I ob-served his demeanor on the witness-stand and heardhim on direct examination and cross-examinationfor many hours. I believe he testified according tohis best recollection,and I have no reason to doubthis credibility. On the other hand, the inconsisten-cies and contradictions contained in the testimonyof,Gust Johnson and Dorothy Papadakos, togetherwith their obvious hostility and self-interest, impelme to credit the testimony of Papadakos overtheirs.Their testimony adds nothing to the case.CONCLUDINGFINDINGSI conclude and find that each question to be an-swered on the facts herein,as set forth in subsec-tion A,2, of this section III, should be answered inthe negative.The motion of the Respondent todismiss the complaint as amended is thereforegranted.Upon the basis of the foregoing findings of fact,upon the preponderance of the evidence and uponthe record as a whole,Imake the following:CONCLUSIONS OF LAW1.TheRespondent,GyrodyneCompany ofAmerica,Inc., is, and has been,at all times materialherein anemployer engagedin commerce withinthe meaningof Section 2(2), (6), and (7) of theAct.2. InternationalUnion,UnitedAutomobile,Aerospace & Agricultural Implement Workers ofAmerica, UAW, AFL-CIO, is, and has been at alltimes material herein,a labor organization withinthe meaningof Section 2(5) of the Act.3.The Respondenthas not engaged in and is notnow engagedin unfairlabor practices within themeaning of Section 8(a)(1) and(3) of the Act.4.The complaintasamendedshouldbedismissed in its entirety.RECOMMENDED ORDERIt is recommendedthat theBoard enter an orderherein dismissing the complaint as amended.